Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 1 of 56




                  EXHIBIT 1
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 2 of 56




  557 U.S. 433                       HORNE v. FLORES                                          2579
                                     Cite as 129 S.Ct. 2579 (2009)

  ita, 140 F. 820 (C.A.5 1905), is perhaps the       Contractual it is in the sense that it has
  most supportive. There, the court ex-              its source in a relation which is contractu-
  plained that its award of $1,500 would not         al in origin, but, given the relation, no
  only ‘‘compensate the seaman for his un-           agreement is competent to abrogate the
  necessary and unmerited suffering’’ but            incident.’’ The duty is thus essentially
  would ‘‘emphasize the importance of hu-            quasicontractual, and therefore, in those
  mane and correct judgment under the cir-           instances in which the seaman does not
  cumstances on the part of the master.’’            suffer personal injury, recovery should be
  Id., at 827. While the court’s reference to        governed by the law of quasi-contract.
  the message that the award embodied sug-           See Restatement (Second) of Contracts
  gests that the award was in part punitive,         §§ 4b, 12f (1979); Restatement of Restitu-
  it is also possible that the reference simply      tion §§ 113–114 (1936); 1 D. Dobbs, Law
  represented a restatement of one of the            of Remedies § 4.2(3), pp 580 (2d ed.1993).
  traditional rationales for maintenance and         Thus, an award of punitive damages is not
  cure, i.e., that it served the economic inter-     appropriate. See also Guevara, 59 F.3d,
  ests of shipowners and the general inter-          at 1513.
  ests of the country by making service as a
  seaman more attractive. See Harden v.                                      * * *
  Gordon, 11 F. Cas. 480, 485 (No. 6,047)              For these reasons, I would hold that
  (CC Me. 1823).                                     punitive damages are not available in a
     The remaining cases contain harsh criti-        case such as this, and I would therefore
  cism of the seamen’s treatment but do not          reverse the decision of the Court of Ap-
  identify any portion of the award as puni-         peals.
  tive. See The Rolph, 293 F. 269 (N.D.Cal.

                                                                       ,
  1923), aff’d, 299 F. 52 (C.A.9 1924) (undif-
  ferentiated award of $10,000 for a seaman
  rendered blind in both eyes); Tomlinson
  v. Hewett, 24 F. Cas. 29, 32 (No. 14,087)
  (DC Cal. 1872).                                            557 U.S. 433, 174 L.Ed.2d 406
     In sum, the search for maintenance and            Thomas C. HORNE, Superintendent,
  cure cases in which punitive damages were               Arizona Public Instruction,
  awarded yields strikingly slim results.                         Petitioner,
  The cases found are insufficient in number,                                  v.
  clarity, and prominence to justify depar-
                                                                 Miriam FLORES et al.
  ture from the Miles uniformity principle.
                                                            Speaker of the Arizona House
                       IV                                     of Representatives, et al.,
     There is one remaining question in this                         Petitioners,
  case, namely, whether punitive damages                                       v.
  are permitted when a seaman asserts S 432a
                                                                     Miriam Flores et al.
  general maritime law maintenance and
                                                                      Nos. 08–289, 08–294.
  cure claim that is not based on personal
                                                                     Argued April 20, 2009.
  injury. In Cortes, 287 U.S., at 371, 53
  S.Ct. 173, the Court explained that the                            Decided June 25, 2009.
  duty to furnish maintenance and cure ‘‘is          Background: English Language–Learner
  one annexed to the employmentTTTT                  (ELL) students and their parents filed
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 3 of 56




  2580                     129 SUPREME COURT REPORTER                            557 U.S. 433


  class action alleging that State of Arizona   Reversed and remanded.
  was violating Equal Educational Opportu-
                                                Justice Breyer filed dissenting opinion in
  nities Act (EEOA) by failing to take ap-
  propriate action to overcome language bar-    which Justice Stevens, Justice Souter, and
  riers. The United States District Court for   Justice Ginsburg joined.
  the District of Arizona, Marquez, Senior
  District Judge, 172 F.Supp.2d 1225, con-
  cluded that State and other defendants        1. Schools O164
  were violating EEOA, applied declaratory           By simply requiring a State to take
  judgment order statewide, 2001 WL             appropriate action to overcome language
  1028369, and, 405 F.Supp.2d 1112, held        barriers in order to comply with the Edu-
  State in civil contempt for failing to ade-   cational Opportunities Act (EEOA), with-
  quately fund ELL programs Arizona and         out specifying particular actions that a
  rejected proposed legislation as inade-
                                                State must take, Congress intended to
  quate. Superintendent of Public Instruc-
                                                leave state and local educational authori-
  tion and leaders of Arizona legislature in-
                                                ties a substantial amount of latitude in
  tervened and moved to purge contempt
                                                choosing the programs and techniques
  order and for relief from judgments. The
                                                they would use to meet their obligations
  District Court denied requested relief, and
                                                under the EEOA. Equal Educational Op-
  intervenors appealed. The United States
                                                portunities Act of 1974, § 204, 20 U.S.C.A.
  Court of Appeals for the Ninth Circuit, 204
  Fed.Appx. 580, remanded for evidentiary       § 1703.
  hearing. On remand, the District Court,
                                                2. Federal Civil Procedure O103.2
  Raner C. Collins, J., 480 F.Supp.2d 1157,
  denied relief. Intervenors appealed. The        Federal Courts O12.1
  Court of Appeals, Berzon, Circuit Judge,           The threshold issue of standing is an
  516 F.3d 1140, affirmed. Certiorari was       essential and unchanging part of the case-
  granted.                                      or-controversy requirement of Article III.
  Holdings: The Supreme Court, Justice          U.S.C.A. Const. Art. 3, § 2, cl. 1.
  Alito, held that:
  (1) Superintendent had standing;              3. Federal Civil Procedure O103.2, 103.3
  (2) Court of Appeals should have inquired          To establish standing under Article
      whether changed conditions satisfied      III, a plaintiff must present an injury that
      EEOA;                                     is concrete, particularized, and actual or
  (3) district court abused its discretion on   imminent, fairly traceable to the defen-
      remand by focusing only on increased      dant’s challenged action, and redressable
      funding for ELL programs;                 by a favorable ruling. U.S.C.A. Const.
  (4) on remand, district court must consid-    Art. 3, § 2, cl. 1.
      er factual and legal challenges that
      may warrant relief;                       4. Federal Civil Procedure O103.2
  (5) State’s compliance with No Child Left          In all standing inquiries, the critical
      Behind Act (NCLB) benchmarks did          question is whether at least one petitioner
      not automatically satisfy EEOA re-        has alleged such a personal stake in the
      quirements; and                           outcome of the controversy as to warrant
  (6) statewide injunction was not warrant-     his invocation of federal-court jurisdiction.
      ed.                                       U.S.C.A. Const. Art. 3, § 2, cl. 1.
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 4 of 56




  557 U.S. 433                      HORNE v. FLORES                                        2581
                                    Cite as 129 S.Ct. 2579 (2009)

  5. Schools O47                                    tual conditions or in law renders continued
       Arizona’s Superintendent of Public In-       enforcement detrimental to the public in-
  struction had Article III standing to seek        terest. Fed.Rules Civ.Proc.Rule 60(b)(5),
  relief from judgments of federal district         28 U.S.C.A.
  court, which had issued declaratory and
                                                    8. Federal Civil     Procedure O2397.4,
  injunctive relief and had cited state for
                                                          2657.1
  civil contempt in connection with action
                                                        Injunction O210
  brought against state under Equal Edu-
  cational Opportunities Act (EEOA); al-                 The party seeking relief from judg-
  though Superintendent answered to State           ment or order on grounds that applying
  Board of Education, which in turn an-             judgment or order prospectively is no
  swered to the Governor, Governor had di-          longer equitable bears the burden of es-
  rected an appeal, Superintendent was              tablishing that changed circumstances
  named defendant in the case, district             warrant relief, but once a party carries
  court’s declaratory judgment held him to          this burden, a court abuses its discretion
  be in violation of EEOA, and injunction           when it refuses to modify an injunction or
  ran against him. U.S.C.A. Const. Art. 3,          consent decree in light of such changes.
  § 2, cl. 1; Equal Educational Opportunities       Fed.Rules Civ.Proc.Rule 60(b)(5), 28
  Act of 1974, § 202 et seq., 20 U.S.C.A.           U.S.C.A.
  § 1701 et seq.                                    9. Federal Civil Procedure O2651.1
  6. Federal Courts O462                                Injunction O210
       Because Arizona’s Superintendent of               Rule providing for relief from judg-
  Public Instruction had standing under Ar-         ment or order on grounds that applying
  ticle III to seek relief from judgments of        judgment or order prospectively is no
  federal district court, which had issued          longer equitable serves a particularly im-
  declaratory and injunctive relief and had         portant function in institutional reform liti-
  cited state for civil contempt in connection      gation; injunctions issued in such cases
  with action brought against state under           often remain in force for many years, and
  Equal Educational Opportunities Act               the passage of time frequently brings
  (EEOA), Supreme Court would not consid-           about changed circumstances, such as
  er whether leaders of Arizona legislature         changes in the nature of the underlying
  also had standing to do so. U.S.C.A.              problem, changes in governing law or its
  Const. Art. 3, § 2, cl. 1; Equal Educational      interpretation by the courts, and new poli-
  Opportunities Act of 1974, § 202 et seq., 20      cy insights, that warrant reexamination of
  U.S.C.A. § 1701 et seq.                           the original judgment, institutional reform
                                                    injunctions often raise sensitive federalism
  7. Federal Civil Procedure O2651.1                concerns, and the dynamics of institutional
       Rule providing for relief from judg-         reform litigation differ from those of other
  ment or order on grounds that applying            cases. Fed.Rules Civ.Proc.Rule 60(b)(5),
  judgment or order prospectively is no             28 U.S.C.A.
  longer equitable may not be used to chal-
  lenge the legal conclusions on which a            10. Constitutional Law O2470, 2540
  prior judgment or order rests, but the rule            Injunction O74, 75
  provides a means by which a party can ask              Institutional reform injunctions bind
  a court to modify or vacate a judgment or         state and local officials to the policy pref-
  order if a significant change either in fac-      erences of their predecessors and may
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 5 of 56




  2582                      129 SUPREME COURT REPORTER                             557 U.S. 433


  thereby improperly deprive future officials     has been implemented, continued enforce-
  of their designated legislative and execu-      ment of the order would not only be un-
  tive powers.                                    necessary, but improper. Equal Edu-
                                                  cational Opportunities Act of 1974, § 202
  11. Federal Civil Procedure O2651.1
                                                  et seq., 20 U.S.C.A. § 1701 et seq.; Fed.
       In recognition of the features of insti-   Rules Civ.Proc.Rule 60(b)(5), 28 U.S.C.A.
  tutional reform decrees, courts must take
  a flexible approach to motions for relief       15. Schools O164
  from such decrees on grounds that apply-              On motion for relief from district
  ing judgment or order prospectively is no       court’s declaratory judgment order holding
  longer equitable; a flexible approach allows    that State of Arizona was violating Equal
  courts to ensure that responsibility for dis-   Educational Opportunities Act (EEOA) by
  charging the State’s obligations is returned    failing to take appropriate action to over-
  promptly to the State and its officials when    come language barriers of English Lan-
  the circumstances warrant. Fed.Rules            guage-Learner (ELL) students, and from
  Civ.Proc.Rule 60(b)(5), 28 U.S.C.A.             subsequent injunctive orders, Court of Ap-
  12. Federal Civil Procedure O2651.1             peals should have applied a flexible stan-
                                                  dard that would seek to return control to
       In applying required flexible approach
                                                  state and local officials as soon as EEOA
  to motions for relief from institutional re-
                                                  violation was remedied, inquiring broadly
  form decrees, courts must remain attentive
                                                  into whether changed conditions provided
  to the fact that federal-court decrees ex-
                                                  evidence of an ELL program that com-
  ceed appropriate limits if they are aimed
                                                  plied with the EEOA, rather than using
  at eliminating a condition that does not
                                                  stricter standard, paying insufficient atten-
  violate federal law or does not flow from
                                                  tion to federalism concerns, and improper-
  such a violation. Fed.Rules Civ.Proc.Rule
                                                  ly concerning itself only with determining
  60(b)(5), 28 U.S.C.A.
                                                  whether increased ELL funding complied
  13. Federal Civil Procedure O2397.2             with the original declaratory judgment or-
       If a federal consent decree is not         der, on grounds that order had not been
  limited to reasonable and necessary im-         appealed; because different state actors
  plementations of federal law, it may im-        had taken contrary positions as to district
  properly deprive future officials of their      court’s orders, federalism concerns were
  designated legislative and executive pow-       elevated, and by confining scope of its
  ers.                                            analysis to that of the original order, Court
                                                  of Appeals insulated the policies embedded
  14. Federal Civil Procedure O2651.1             in the order, specifically its incremental
       Critical question, on motion for relief    funding requirement for ELL programs,
  from district court’s declaratory judgment      from challenge and amendment. Equal
  order that State of Arizona was violating       Educational Opportunities Act of 1974,
  the Equal Educational Opportunities Act         § 204, 20 U.S.C.A. § 1703; Fed.Rules Civ.
  (EEOA) by failing to take appropriate ac-       Proc.Rule 60(b)(5), 28 U.S.C.A.
  tion to overcome language barriers of En-
  glish Language–Learner (ELL) students,          16. Schools O164
  was whether the objective of the declarato-         When the objects of institutional re-
  ry judgment order, namely satisfaction of       form decree requiring State to comply
  the EEOA’s appropriate action standard,         with Equal Educational Opportunities Act
  had been achieved; if a durable remedy          (EEOA) requirement to take appropriate
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 6 of 56




  557 U.S. 433                       HORNE v. FLORES                                      2583
                                    Cite as 129 S.Ct. 2579 (2009)

  action to overcome language barriers of           charged with administering it. No Child
  English Language–Learner (ELL) stu-               Left Behind Act of 2001, § 901, 20
  dents have been achieved, responsibility          U.S.C.A. § 7902.
  for discharging the State’s obligations
                                                    21. Schools O164
  must be returned promptly to the State
  and its officials. Equal Educational Op-               Funding was merely one tool that may
  portunities Act of 1974, § 204, 20 U.S.C.A.       be employed to achieve the objective of the
  § 1703.                                           Educational Opportunities Act (EEOA) of
                                                    taking appropriate action to overcome lan-
  17. Schools O164                                  guage barriers. Equal Educational Op-
       District court abused its discretion         portunities Act of 1974, § 204(f), 20
  when, on remand from Court of Appeals             U.S.C.A. § 1703(f).
  with instructions to engage in a broad and
  flexible analysis of motion brought by Ari-       22. Schools O164
  zona Superintendent of Public Instruction              When considering, on remand, motion
  and leaders of Arizona legislature for relief     brought by Arizona Superintendent of
  from district court’s prior declaratory           Public Instruction and leaders of Arizona
  judgment order, which held that State of          legislature for relief from district court’s
  Arizona was violating Equal Educational           prior declaratory judgment order, which
  Opportunities Act (EEOA) by failing to            held that State of Arizona was violating
  take appropriate action to overcome lan-          Equal Educational Opportunities Act
  guage barriers of English Language–               (EEOA) by failing to take appropriate ac-
  Learner (ELL) students, district court            tion to overcome language barriers of En-
  asked only whether State had satisfied the        glish Language–Learner (ELL) students
  original declaratory judgment order               in one school district, district court must
  through increased incremental funding for         examine at least four important factual
  ELL programs. Equal Educational Op-               and legal changes that could constitute
  portunities Act of 1974, § 204, 20 U.S.C.A.       significantly changed circumstance war-
  § 1703; Fed.Rules Civ.Proc.Rule 60(b)(5),         ranting the granting of relief from the
  28 U.S.C.A.                                       judgment on grounds that continued en-
                                                    forcement of order would be inequitable,
  18. Action O3
                                                    including the State’s adoption of a new
      Schools O45                                   ELL instructional methodology applying a
       The No Child Left Behind Act                 structured English immersion (SEI) ap-
  (NCLB) did not provide a private right of         proach, Congress’ enactment of No Child
  action. No Child Left Behind Act of 2001,         Left Behind Act (NCLB), structural and
  § 901, 20 U.S.C.A. § 7902.                        management reforms in the school district,
  19. Action O3                                     and an overall increase in the education
                                                    funding available in the school district;
       Without statutory intent, a cause of
                                                    changes may establish that school district
  action does not exist and courts may not
                                                    was no longer in violation of the EEOA
  create one, no matter how desirable that
                                                    and, to the contrary, was taking appropri-
  might be as a policy matter, or how com-
                                                    ate action to remove language barriers in
  patible with the statute.
                                                    its schools even without having satisfied
  20. Schools O45                                   the original order. Equal Educational Op-
      No Child Left Behind Act (NCLB)               portunities Act of 1974, § 204(f), 20
  was enforceable only by the agency                U.S.C.A. § 1703(f); No Child Left Behind
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 7 of 56




  2584                        129 SUPREME COURT REPORTER                                 557 U.S. 433


  Act of 2001, § 301, 20 U.S.C.A. §§ 6812(1),         26. Injunction O78
  6821–6826, 6847; Fed.Rules Civ.Proc.Rule                 Schools O11
  60(b)(5), 28 U.S.C.A.                                    Concern that failure to extend state-
                                                      wide a district court’s order requiring
  23. Injunction O210                                 State of Arizona to increase its funding of
      Schools O164                                    English Language Learners (ELL) pro-
                                                      grams in one school district, in order to
       State’s compliance with No Child Left
                                                      comply with Equal Educational Opportuni-
  Behind Act (NCLB) benchmarks did not
                                                      ties Act (EEOA) requirement of taking
  automatically satisfy requirements of
                                                      appropriate action to overcome language
  Equal Educational Opportunities Act
                                                      barriers, would violate Arizona Constitu-
  (EEOA) that State take appropriate action
                                                      tion’s requirement of a general and uni-
  to overcome language barriers, so as to
                                                      form public school system, did not provide
  warrant relief from federal district court’s
                                                      a valid basis for a statewide federal injunc-
  order that state increase its funding of
                                                      tion requiring increased funding for ELL
  English Language Learners (ELL) pro-
                                                      programs; concern raised question of Ari-
  grams to comply with EEOA. Equal Edu-
                                                      zona law, to be determined by Arizona
  cational Opportunities Act of 1974,
                                                      authorities. Equal Educational Opportu-
  § 204(f), 20 U.S.C.A. § 1703(f); No Child
                                                      nities Act of 1974, § 204(f), 20 U.S.C.A.
  Left Behind Act of 2001, § 301, 20
                                                      § 1703(f); A.R.S. Const. Art. 11, § 1(A).
  U.S.C.A. §§ 6823, 6847.
                                                                        Syllabus *
  24. Schools O164
                                                           A group of English Language–Learn-
      Educational      Opportunities   Act’s          er (ELL) students and their parents
  (EEOA) requirement that States take ap-             (plaintiffs) filed a class action, alleging that
  propriate action to remove language barri-          Arizona, its State Board of Education, and
  ers did not require the equalization of             the Superintendent of Public Instruction
  results between native and nonnative                (defendants) were providing inadequate
  speakers on tests administered in English.          ELL instruction in the Nogales Unified
  Equal Educational Opportunities Act of              School District (Nogales), in violation of
  1974, § 204, 20 U.S.C.A. § 1703.                    the Equal Educational Opportunities Act
                                                      of 1974 (EEOA), which requires States to
  25. Schools O164
                                                      take ‘‘appropriate action to overcome lan-
       Educational      Opportunities    Act’s        guage barriers’’ in schools, 20 U.S.C.
  (EEOA) requirement that States take ap-             § 1703(f). In 2000, the Federal District
  propriate action to remove language barri-          Court entered a declaratory judgment,
  ers did not necessarily require any particu-        finding an EEOA violation in Nogales be-
  lar level of funding, and to the extent that        cause the amount of funding the State
  funding was relevant, the EEOA did not              allocated for the special needs of ELL
  require that the money come from any                students (ELL incremental funding) was
  particular source. Equal Educational Op-            arbitrary and not related to the actual
  portunities Act of 1974, § 204(f), 20               costs of ELL instruction in Nogales. The
  U.S.C.A. § 1703(f).                                 District Court subsequently extended re-

  * The syllabus constitutes no part of the opinion     the reader. See United States v. Detroit Tim-
    of the Court but has been prepared by the           ber & Lumber Co., 200 U.S. 321, 337, 26 S.Ct.
    Reporter of Decisions for the convenience of        282, 50 L.Ed. 499.
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 8 of 56




  557 U.S. 433                       HORNE v. FLORES                                        2585
                                    Cite as 129 S.Ct. 2579 (2009)

  lief statewide and, in the years following,       him. Because the superintendent has
  entered a series of additional orders and         standing, the Court need not consider
  injunctions. The defendants did not ap-           whether the Legislators also have stand-
  peal any of the District Court’s orders. In       ing. Pp. 2592 – 2593.
  2006, the state legislature passed HB 2064,            2. The lower courts did not engage
  which, among other things, increased ELL          in the proper analysis under Rule 60(b)(5).
  incremental funding. The incremental
                                                    Pp. 2593 – 2606.
  funding increase required District Court
  approval, and the Governor asked the state              (a) Rule 60(b)(5), which permits a par-
  attorney general to move for accelerated          ty to seek relief from a judgment or order
  consideration of the bill. The State Board        if ‘‘a significant change either in factual
  of Education, which joined the Governor in        conditions or in law’’ renders continued
  opposing HB 2064, the State, and the              enforcement ‘‘detrimental to the public in-
  plaintiffs are respondents here. The              terest,’’ Rufo v. Inmates of Suffolk County
  Speaker of the State House of Representa-         Jail, 502 U.S. 367, 384, 112 S.Ct. 748, 116
  tives and the President of the State Senate       L.Ed.2d 867, serves a particularly impor-
  (Legislators) intervened and, with the su-        tant function in ‘‘institutional reform litiga-
  perintendent (collectively, petitioners),         tion,’’ id., at 380, 112 S.Ct. 748. Injunc-
  moved to purge the contempt order in              tions in institutional reform cases often
  light of HB 2064. In the alternative, they        remain in force for many years, during
  sought relief under Federal Rule of Civil         which time changed circumstances may
  Procedure 60(b)(5). The District Court            warrant reexamination of the original
  denied their motion to purge the contempt         judgment. Injunctions of this sort may
  order and declined to address the Rule            also raise sensitive federalism concerns,
  60(b)(5) claim. The Court of Appeals va-          which are heightened when, as in these
  cated and remanded for an evidentiary             cases, a federal-court decree has the effect
  hearing on whether changed circumstances          of dictating state or local budget priorities.
  warranted Rule 60(b)(5). On remand, the           Finally, institutional reform injunctions
  District Court denied the Rule 60(b)(5)           bind state and local officials to their prede-
  motion, holding that HB 2064 had not cre-         cessors’ policy preferences and may there-
  ated an adequate funding system. Affirm-          by ‘‘improperly deprive future officials of
  ing, the Court of Appeals concluded that          their designated legislative and executive
  Nogales had not made sufficient progress          powers.’’ Frew v. Hawkins, 540 U.S. 431,
  in its ELL programming to warrant relief.         441, 124 S.Ct. 899, 157 L.Ed.2d 855. Be-
        Held:                                       cause of these features of institutional re-
        1. The superintendent has standing.         form litigation, federal courts must take a
  To establish Article III standing, a plain-       ‘‘flexible approach’’ to Rule 60(b)(5) mo-
  tiff must present an injury that is concrete,     tions brought in this context, Rufo, supra,
  particularized, and actual or imminent;           at 381, 112 S.Ct. 748, ensuring that ‘‘re-
  fairly traceable to the defendant’s chal-         sponsibility for discharging the State’s ob-
  lenged action; and redressable by a favor-        ligations is returned promptly to the State
  able ruling. Lujan v. Defenders of Wild-          and its officials’’ when circumstances war-
  life, 504 U.S. 555, 560–561, 112 S.Ct. 2130,      rant, Frew, supra, at 442, 124 S.Ct. 899.
  119 L.Ed.2d 351. Here, the superinten-            Courts must remain attentive to the fact
  dent was a named defendant, the declara-          that ‘‘federal-court decrees exceed appro-
  tory judgment held him in violation of the        priate limits if they are aimed at eliminat-
  EEOA, and the injunction runs against             ing a condition that does not violate [feder-
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 9 of 56




  2586                      129 SUPREME COURT REPORTER                             557 U.S. 433


  al law] or TTT flow from such a violation.’’     tion. Although the EEOA requires a
  Milliken v. Bradley, 433 U.S. 267, 282, 97       State to take ‘‘appropriate action,’’ it en-
  S.Ct. 2749, 53 L.Ed.2d 745. Thus, a criti-       trusts state and local authorities with
  cal question in this Rule 60(b)(5) inquiry is    choosing how to meet this obligation. By
  whether the EEOA violation underlying            focusing solely on ELL incremental fund-
  the 2000 order has been remedied. If it          ing, the Court of Appeals misapprehended
  has, the order’s continued enforcement is        this mandate. And by requiring petition-
  unnecessary and improper. Pp. 2595 –             ers to demonstrate ‘‘appropriate action’’
  2600.                                            through a particular funding mechanism, it
      (b) The Court of Appeals did not en-         improperly substituted its own policy judg-
  gage in the Rule 60(b)(5) analysis just          ments for those of the state and local
  described. Pp. 2595 – 2596.                      officials entrusted with the decisions. Pp.
        (i) Its Rule 60(b)(5) standard was too     2595 – 2598.
  strict. The Court of Appeals explained                 (c) The District Court’s opinion re-
  that situations in which changed circum-         veals similar errors. Rather than deter-
  stances warrant Rule 60(b)(5) relief are         mining whether changed circumstances
  ‘‘likely rare,’’ and that, to succeed, peti-     warranted relief from the 2000 order, it
  tioners had to show that conditions in No-       asked only whether petitioners had satis-
  gales had so changed as to ‘‘sweep away’’        fied that order through increased ELL
  the District Court’s incremental funding         incremental funding. Pp. 2598 – 2599.
  determination. The Court of Appeals also               (d) Because the Court of Appeals and
  incorrectly reasoned that federalism con-        the District Court misperceived the obli-
  cerns were substantially lessened here be-       gation imposed by the EEOA and the
  cause the State and the State Board of           breadth of the Rule 60(b)(5) inquiry, this
  Education wanted the injunction to remain        case must be remanded for a proper exam-
  in place. Pp. 2596 – 2598.                       ination of at least four factual and legal
       (ii) The Court of Appeals’ inquiry was      changes that may warrant relief. Pp.
  also too narrow, focusing almost exclusive-      2600 – 2606.
  ly on the sufficiency of ELL incremental               (i) After the 2000 order was entered,
  funding. It attributed undue significance        Arizona moved from a ‘‘bilingual edu-
  to petitioners’ failure to appeal the District   cation’’ methodology of ELL instruction to
  Court’s 2000 order and in doing so, failed       ‘‘structured English immersion’’ (SEI).
  to engage in the flexible changed circum-        Research on ELL instruction and findings
  stances inquiry prescribed by Rufo. The          by the State Department of Education
  Court of Appeals’ inquiry was, effectively,      support the view that SEI is significantly
  an inquiry into whether the 2000 order had       more effective than bilingual education. A
  been satisfied. But satisfaction of an earli-    proper Rule 60(b)(5) analysis should entail
  er judgment is only one of Rule 60(b)(5)’s       further factual findings regarding whether
  enumerated bases for relief. Petitioners         Nogales’ implementation of SEI is a
  could obtain relief on the independent ba-       ‘‘changed circumstance’’ warranting relief.
  sis that prospective enforcement of the          Pp. 2600 – 2601.
  order was ‘‘no longer equitable.’’ To de-              (ii) Congress passed the No Child
  termine the merits of this claim, the Court      Left Behind Act of 2001 (NCLB), which
  of Appeals should have ascertained wheth-        represents another potentially significant
  er the 2000 order’s ongoing enforcement          ‘‘changed circumstance.’’ Although com-
  was supported by an ongoing EEOA viola-          pliance with NCLB will not necessarily
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 10 of 56




  557 U.S. 433                      HORNE v. FLORES                                        2587
                                    Cite as 129 S.Ct. 2579 (2009)

  constitute ‘‘appropriate action’’ under the       ‘‘appropriate action’’ requirement does not
  EEOA, NCLB is relevant to petitioners’            necessarily require a particular level of
  Rule 60(b)(5) motion in four principal            funding, and to the extent that funding is
  ways: It prompted the State to make sig-          relevant, the EEOA does not require that
  nificant structural and programming               the money come from a particular source.
  changes in its ELL programming; it sig-           Thus, the District Court should evaluate
  nificantly increased federal funding for ed-      whether the State’s general education
  ucation in general and ELL programming            funding budget, in addition to local reve-
  in particular; it provided evidence of the        nues, currently supports EEOA-compliant
  progress and achievement of Nogales’              ELL programming in Nogales. Pp. 2605 –
  ELL students through its assessment and           2606.
  reporting requirements; and it marked a
                                                         3. On remand, if petitioners press
  shift in federal education policy. Pp.
                                                    their objection to the injunction as it ex-
  2601 – 2604.
                                                    tends beyond Nogales, the lower courts
       (iii) Nogales’ superintendent institut-      should consider whether the District Court
  ed significant structural and management          erred in entering statewide relief. The
  reforms which, among other things, re-            record contains no factual findings or evi-
  duced class sizes, improved student/teach-        dence that any school district other than
  er ratios, and improved the quality of            Nogales failed to provide equal educational
  teachers. Entrenched in the incremental           opportunities to ELL students, and re-
  funding framework, the lower courts failed        spondents have not explained how the
  to recognize that these changes may have          EEOA can justify a statewide injunction
  brought Nogales’ ELL programming into             here. The state attorney general’s con-
  compliance with the EEOA even without             cern that a ‘‘Nogales only’’ remedy would
  sufficient incremental funding to satisfy         run afoul of the Arizona Constitution’s
  the 2000 order. This was error. Because           equal-funding requirement did not provide
  the EEOA focuses on the quality of edu-           a valid basis for a statewide federal injunc-
  cational programming and services to stu-         tion, for it raises a state-law question to be
  dents, not the amount of money spent,             determined by state authorities. Unless
  there is no statutory basis for precluding        the District Court concludes that Arizona
  petitioners from showing that Nogales has         is violating the EEOA statewide, it should
  achieved EEOA-compliant ELL program-              vacate the injunction insofar as it extends
  ming in ways other than through increased         beyond Nogales. Pp. 2606 – 2607.
  incremental funding. A proper Rule
  60(b)(5) inquiry should recognize this and              516 F.3d 1140, reversed and remand-
  should ask whether, as a result of structur-      ed.
  al and managerial improvements, Nogales                ALITO, J., delivered the opinion of
  is now providing equal educational oppor-         the Court, in which ROBERTS, C.J., and
  tunities to ELL students. Pp. 2604 – 2605.        SCALIA, KENNEDY, and THOMAS, JJ.,
        (iv) There was an overall increase in       joined. BREYER, J., filed a dissenting
  education funding available in Nogales.           opinion, in which STEVENS, SOUTER,
  The Court of Appeals foreclosed the possi-        and GINSBURG, JJ., joined.
  bility that petitioners could show that this
  overall increase was sufficient to support
  EEOA-compliant        ELL     programming.          Kenneth W. Starr, Los Angeles, CA, for
  This was clear legal error. The EEOA’s            petitioners.
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 11 of 56




  2588                     129 SUPREME COURT REPORTER                             557 U.S. 433


    Sri Srinivasan, Washington, DC, for re-        2009 WL 977961 (Reply.Brief)
  spondents.                                       2009 WL 977962 (Reply.Brief)
    Nicole A. Saharsky, for United States as
                                                   Justice ALITO delivered the opinion of
  amicus curiae, by special leave of the
                                                 the Court.
  Court, supporting respondents.
    Rick Richmond, Christopher C. Chiou,            S 438These consolidated cases arise from
  Steven A. Haskins, Kyle T. Cutts, Kirk-        litigation that began in Arizona in 1992
  land & Ellis LLP, Los Angeles, CA, David       when a group of English Language–Learn-
  J. Cantelme, D. Aaron Brown, Paul R.           er (ELL) students in the Nogales Unified
  Neil, Cantelme & Brown, PLC, Phoenix,          School District (Nogales) and their parents
  AZ, Kenneth W. Starr, Counsel of Record,       filed a class action, alleging that the State
  Kirkland & Ellis LLP, Los Angeles, CA,         was violating the Equal Educational Op-
  Ashley C. Parrish, Kirkland & Ellis LLP,       portunities Act of 1974 (EEOA), § 204(f),
  Washington, D.C., for petitioners.             88 Stat. 515, 20 U.S.C. § 1703(f), S 439which
                                                 requires a State ‘‘to take appropriate ac-
    Eric J. Bistrow, Counsel of Record, Da-
                                                 tion to overcome language barriers that
  ryl Manhart, Michael S. Dulberg, Melissa
                                                 impede equal participation by its students
  G. Iyer, Burch & Cracchiolo, P.A., Phoe-
                                                 in its instructional programs.’’ In 2000,
  nix, Arizona, for petitioner Superintendent.
                                                 the District Court entered a declaratory
    Terry Goddard, Attorney General, Mary        judgment with respect to Nogales, and in
  O’Grady, Solicitor General, Susan P. Segal,    2001, the court extended the order to ap-
  Assistant Attorney General, Office of the      ply to the entire State. Over the next
  Arizona Attorney General, Phoenix, Ari-        eight years, petitioners repeatedly sought
  zona, Robert H. McKirgan, Lawrence A.          relief from the District Court’s orders, but
  Kasten, David D. Garner, Kimberly Anne         to no avail. We granted certiorari after
  Demarchi, Counsel of Record, Lewis and         the Court of Appeals for the Ninth Circuit
  Roca LLP, Phoenix, Arizona, for respon-        affirmed the denial of petitioners’ motion
  dents State of Arizona and Arizona State       for relief under Federal Rule of Civil Pro-
  Board of Education.                            cedure 60(b)(5), and we now reverse the
    Walter Dellinger, Harvard Supreme            judgment of the Court of Appeals and
  Court and Appellate Clinic, Cambridge,         remand for further proceedings.
  MA, Timothy M. Hogan, Joy E. Herr–                As we explain, the District Court and
  Cardillo, Arizona Center for Law in the        the Court of Appeals misunderstood both
  Public Interest, Phoenix, AZ, Ski Sriniva-     the obligation that the EEOA imposes on
  san, Counsel of Record, Irving L. Gorn-        States and the nature of the inquiry that is
  stein, Ryan W. Scott, Justin Florence, ad-     required when parties such as petitioners
  mitted only in Massachusetts, O’Melveny        seek relief under Rule 60(b)(5) on the
  & Myers LLP, Washington, D.C., for re-         ground that enforcement of a judgment is
  spondents Miriam Flores and Rosa Rzes-         ‘‘no longer equitable.’’ Both of the lower
  lawski.                                        courts focused excessively on the narrow
  For U.S. Supreme Court Briefs, See:            question of the adequacy of the State’s
                                                 incremental funding for ELL instruction
    2009 WL 453244 (Pet.Brief)
                                                 instead of fairly considering the broader
    2009 WL 453245 (Pet.Brief)                   question whether, as a result of important
    2009 WL 740764 (Resp.Brief)                  changes during the intervening years, the
    2009 WL 819476 (Resp.Brief)                  State was fulfilling its obligation under the
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 12 of 56




  557 U.S. 441                             HORNE v. FLORES                                        2589
                                          Cite as 129 S.Ct. 2579 (2009)

  EEOA by other means. The question at                       of his or her race, color, sex, or national
  issue in these cases is not whether Arizona                origin, by—
  must take ‘‘appropriate action’’ to over-                  TTTTT
  come the language barriers that impede
  ELL students. Of course it must. But                       ‘‘(f) the failure by an educational agency
  petitioners argue that Arizona is now ful-                 to take appropriate action to overcome
  filling its statutory obligation by new                    language barriers that impede equal
  means that reflect new policy insights and                 participation by its students in its in-
  other changed circumstances.             Rule              structional programs.’’        20 U.S.C.
  60(b)(5) provides the vehicle for petitioners              § 1703 (emphasis added).
  to bring such an argument.                              By simply requiring a State ‘‘to take ap-
                                                          propriate action to overcome language bar-
                            I                             riers’’ without specifying particular actions
                                                          that a State must take, ‘‘Congress intend-
                            A
                                                          ed to leave state and local educational
     In 1992, a group of students enrolled in             authorities a substantial amount of latitude
  the ELL program in Nogales and their                    in choosing the programs and techniques
  parents (plaintiffs) filed suit in the District         they S 441would use to meet their obligations
  Court for the District of Arizona on behalf             under the EEOA.’’ Castaneda v. Pickard,
  of ‘‘all minority S 440‘at risk’ and limited            648 F.2d 989, 1009 (C.A.5 1981).
  English proficient children TTT now or
  hereafter, enrolled in the Nogales Unified                 In August 1999, after seven years of
  School District TTT as well as their par-               pretrial proceedings and after settling var-
  ents and guardians.’’ 172 F.Supp.2d 1225,               ious claims regarding the structure of No-
  1226 (2000). The plaintiffs sought a de-                gales’ ELL curriculum, the evaluation and
  claratory judgment holding that the State               monitoring of Nogales’ students, and the
  of Arizona, its Board of Education, and its             provision of tutoring and other compensa-
  Superintendent of Public Instruction (de-               tory instruction, the parties proceeded to
  fendants) were violating the EEOA by                    trial. In January 2000, the District Court
  providing inadequate ELL instruction in                 concluded that defendants were violating
  Nogales.1                                               the EEOA because the amount of funding
                                                          the State allocated for the special needs of
    [1] The relevant portion of the EEOA                  ELL students (ELL incremental funding)
  states:                                                 was arbitrary and not related to the actual
       ‘‘No State shall deny equal educational            funding needed to cover the costs of ELL
       opportunity to an individual on account            instruction in Nogales. 172 F.Supp.2d, at

  1.     We have previously held that Congress may          520, 117 S.Ct. 2157, 138 L.Ed.2d 624 (1997).
       validly abrogate the States’ sovereign immu-         Prior to City of Boerne, the Court of Appeals
       nity only by doing so (1) unequivocally and (2)      for the Ninth Circuit held that the EEOA,
       pursuant to certain valid grants of constitu-        which was enacted pursuant to § 5 of the
       tional authority. See, e.g., Kimel v. Florida        Fourteenth Amendment, see 20 U.S.C.
       Bd. of Regents, 528 U.S. 62, 73, 120 S.Ct. 631,
                                                            §§ 1702(a)(1), (b), validly abrogates the
       145 L.Ed.2d 522 (2000). With respect to the
                                                            States’ sovereign immunity. See Los Angeles
       second requirement, we have held that stat-
       utes enacted pursuant to § 5 of the Four-            Branch NAACP v. Los Angeles Unified School
       teenth Amendment must provide a remedy               Dist., 714 F.2d 946, 950–951 (1983); see also
       that is ‘‘congruent and proportional’’ to the        Flores v. Arizona, 516 F.3d, 1140, 1146, n. 2
       injury that Congress intended to address.            (C.A.9 2008) (relying on Los Angeles NAACP).
       See City of Boerne v. Flores, 521 U.S. 507,          That issue is not before us in these cases.
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 13 of 56




  2590                       129 SUPREME COURT REPORTER                             557 U.S. 441


  1239. Defendants did not appeal the Dis-                               C
  trict Court’s order.                                The defendants did not appeal any of
                                                    the District Court’s orders, and the record
                                                    suggests that some state officials sup-
                        B
                                                    ported their continued enforcement. In
     In the years following, the District           June 2001, the state attorney general ac-
  Court entered a series of additional orders       quiesced in the statewide extension of the
  and injunctions. In October 2000, the             declaratory judgment order, a step that
  court ordered the State to ‘‘prepare a cost       the State has explained by reference to the
  study to establish the proper appropriation       Arizona constitutional requirement of uni-
  to effectively implement’’ ELL programs.          form statewide school funding. See Brief
  160 F.Supp.2d 1043, 1047. In June 2001,           for Appellee State of Arizona et al. in No.
  the court applied the declaratory judgment        07–15603 etc. (CA9), p. 60 (citing Ariz.
  order statewide and granted injunctive re-        Const., Art. 11, § 1(A)). At a hearing in
  lief accordingly. No. CIV. 92–596TU-              February 2006, a new attorney general
  CACM, 2001 WL 1028369, *2 (June 25,               opposed the superintendent’s request for a
  2001). The court took this step even              stay of the December 2005 order imposing
  though the certified class included only          sanctions and fines, and filed a proposed
  Nogales students and parents and even             distribution of the accrued fines.
  though the court did not find that any
                                                      In March 2006, after accruing over $20
  districts other than Nogales were in viola-
                                                    million in fines, the state legislature
  tion of the EEOA. The court set a deadline
                                                    passed HB 2064, which was designed to
  of January 31, 2002, for the State to pro-
                                                    implement a permanent funding solution
  vide funding that ‘‘bear[s] a rational rela-
                                                    to the problems identified by the District
  tionship to the actual funding needed.’’
                                                    Court in 2000. Among other things, HB
  Ibid.
                                                    2064 increased ELL incremental funding
      In January 2005, the court gave the           (with a 2–year per-student limit on such
  State 90 days to ‘‘appropriately and consti-      funding) and created two new funds—a
  tutionally fun[d] the state’s ELL programs        structured English immersion fund and a
  taking into account the [Rule’s] previous         compensatory instruction fund—to cover
  orders.’’ No. CIV. 92–596–TUC–ACM, p.             additional costs of ELL programming.
  5, App. 393. The State failed to meet this        Moneys in both newly created funds were
  deadline, and in December 2005, the court         to be offset by available federal moneys.
  S 442held the State in contempt. Although         HB 2064 also instituted several program-
   the legislature was not then a party to the      ming and structural changes.
   suit, the court ordered that ‘‘the legislature       S 443The Governor did not approve of HB
   has 15 calendar days after the beginning of      2064’s funding provisions, but she allowed
   the 2006 legislative session to comply with      the bill to become law without her signa-
   the January 28, 2005 Court order. Every-         ture. Because HB 2064’s incremental
   day thereafter TTT that the State fails to       ELL funding increase required court ap-
   comply with this Order, [fines] will be im-      proval to become effective, the Governor
   posed until the State is in compliance.’’        requested the attorney general to move for
   405 F.Supp.2d 1112, 1120. The schedule           accelerated consideration by the District
   of fines that the court imposed escalated        Court. In doing so, she explained that
   from $500,000 to $2 million per day. Id.,        ‘‘ ‘[a]fter nine months of meetings and
  at 1120–1121.                                     three vetoes, it is time to take this matter
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 14 of 56




  557 U.S. 445                       HORNE v. FLORES                                        2591
                                     Cite as 129 S.Ct. 2579 (2009)

  to a federal judge. I am convinced that            student was irrational. Third, according
  getting this bill into court now is the most       to the court, HB 2064 violated federal law
  expeditious way ultimately to bring the            by using federal funds to ‘‘supplant’’ rather
  state into compliance with federal law.’ ’’        than ‘‘supplement’’ state funds. No. CV–
  Flores v. Arizona, 516 F.3d 1140, 1153, n.         92–596–TUC–RCC, pp. 4–8 (Apr. 25, 2006),
  16 (C.A.9 2008). The State Board of Edu-           App. to Pet. for Cert. in No. 08–294, pp.
  cation joined the Governor in opposing HB          176a, 181a–182a. The court did not ad-
  2064. Together, the State Board of Edu-            dress petitioners’ Rule 60(b)(5) claim that
  cation, the State of Arizona, and the plain-       changed circumstances rendered continued
  tiffs are respondents here.                        enforcement of the original declaratory
                                                     judgment order inequitable. Petitioners
      With the principal defendants in the ac-
                                                     appealed.
  tion siding with the plaintiffs, the Speaker
  of the State House of Representatives and             In an unpublished decision, the Court of
  the President of the State Senate (Legisla-        Appeals for the Ninth Circuit vacated the
                                                     District Court’s April 2006 order, the sanc-
  tors) filed a motion to intervene as repre-
                                                     tions, and the imposition of fines, and re-
  sentatives of their respective legislative
                                                     manded for an evidentiary hearing to de-
  bodies. App. 55. In support of their mo-
                                                     termine whether Rule 60(b)(5) relief was
  tion, they stated that although the attor-
                                                     warranted. 204 Fed.Appx. 580 (2006).
  ney general had a ‘‘legal duty’’ to defend
  HB 2064, the attorney general had shown              On remand, the District Court denied
  ‘‘little enthusiasm’’ for advancing the legis-     petitioners’ Rule 60(b)(5) motion. 480
  lature’s interests. Id., at 57. Among oth-         F.Supp.2d 1157, 1167 (D.Ariz.2007). Hold-
  er things, the Legislators noted that the          ing that HB 2064 did not establish ‘‘a
                                                     funding system that rationally relates
  attorney general ‘‘failed to take an appeal
                                                     funding available to the actual costs of all
  of the judgment entered in this case in
                                                     elements of ELL instruction,’’ id., at 1165,
  2000 and has failed to appeal any of the
                                                     the court gave the State until the end of
  injunctions and other orders issued in aid
                                                     the legislative session to comply with its
  of the judgment.’’ Id., at 60. The District
                                                     orders. The State failed to do so, and the
  Court granted the Legislators’ motion for
                                                     District Court again held the State in con-
  permissive intervention, and the Legisla-
                                                     tempt. No. CV 92–596 TUC–RCC (Oct.
  tors and superintendent (together, peti-
                                                     10, 2007), App. 86. Petitioners appealed.
  tioners here) moved to purge the District
                                                         The Court of Appeals affirmed. 516
  Court’s contempt order in light of HB
                                                     F.3d 1140. It acknowledged that Nogales
  2064. Alternatively, they moved for relief
                                                     had ‘‘made significant strides since 2000,’’
  under Federal Rule of Civil Procedure
                                                     id., at 1156, but concluded that the prog-
  60(b)(5) based on changed circumstances.
                                                     ress did not warrant Rule 60(b)(5) relief.
      In April 2006, the District Court denied       Emphasizing that Rule 60(b)(5) is not a
  petitioners’ motion, concluding that HB            substitute for a timely appeal, and charac-
  2064 was fatally flawed in three                   terizing the original declaratory judgment
  S 444respects. First, while HB 2064 in-            order as centering on the adequacy of
   creased ELL incremental funding by ap-            ELL incremental funding, the Court of
   proximately $80 per student, the court            S 445Appeals explained that relief would be
   held that this increase was not rationally         appropriate only if petitioners had shown
   related to effective ELL programming.              ‘‘either that there are no longer incremen-
   Second, the court concluded that imposing          tal costs associated with ELL programs in
   a 2–year limit on funding for each ELL             Arizona’’ or that Arizona had altered its
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 15 of 56




  2592                           129 SUPREME COURT REPORTER                                557 U.S. 445


  funding model. Id., at 1169. The Court of              because he ‘‘is a named defendant in the
  Appeals concluded that petitioners had                 case[,] the Declaratory Judgment held him
  made neither showing, and it rejected peti-            to be in violation of the EEOA, and the
  tioners’ other arguments, including the                current injunction runs against him.’’ 516
  claim that Congress’ enactment of the No               F.3d, at 1164 (citation omitted). For these
  Child Left Behind Act of 2001 (NCLB),                  reasons alone, he has alleged a sufficiently
  115 Stat. 1702, as added, 20 U.S.C. § 6842             ‘‘ ‘personal stake in the outcome of the
  et seq., constituted a changed legal circum-           controversy’ ’’    to    support    standing.
  stance that warranted Rule 60(b)(5) relief.            Warth, supra, at 498, 95 S.Ct. 2197; see
    We granted certiorari, 555 U.S. 1092,                also S 446United States v. Sweeney, 914 F.2d
  129 S.Ct. 893, 172 L.Ed.2d 768 (2009), and             1260, 1263 (C.A.9 1990) (rejecting as ‘‘friv-
  now reverse.                                           olous’’ the argument that a party does not
                                                         have ‘‘standing to object to orders specifi-
                            II                           cally directing it to take or refrain from
     [2–4] Before addressing the merits of               taking action’’).
  petitioners’ Rule 60(b)(5) motion, we con-                Respondents’ only argument to the con-
  sider the threshold issue of standing—‘‘an             trary is that the superintendent answers to
  essential and unchanging part of the case-             the State Board of Education, which in
  or-controversy requirement of Article III.’’           turn answers to the Governor, and that the
  Lujan v. Defenders of Wildlife, 504 U.S.               Governor is the only Arizona official who
  555, 560, 112 S.Ct. 2130, 119 L.Ed.2d 351              ‘‘could have resolved the conflict within the
  (1992). To establish standing, a plaintiff             Executive Branch by directing an appeal.’’
  must present an injury that is concrete,               Brief for Respondent Flores et al. 22. We
  particularized, and actual or imminent;                need not consider whether respondents’
  fairly traceable to the defendant’s chal-              chain-of-command argument has merit be-
  lenged action; and redressable by a favor-             cause the Governor has, in fact, directed
  able ruling. Id., at 560–561, 112 S.Ct.                an appeal. See App. to Reply Brief for
  2130. Here, as in all standing inquiries,              Petitioner Superintendent 1 (‘‘I hereby di-
  the critical question is whether at least one          rect [the State attorney general] to file a
  petitioner has ‘‘alleged such a personal               brief at the [Supreme] Court on behalf of
  stake in the outcome of the controversy as             the State of Arizona adopting and joining
  to warrant his invocation of federal-court             in the positions taken by the Superinten-
  jurisdiction.’’ Summers v. Earth Island                dent of Public Instruction, the Speaker of
  Institute, 555 U.S. 488, 491 – 494, 129 S.Ct.          the Arizona House of Representatives, and
  1142, 1148–49, 173 L.Ed.2d 1 (2009) (quot-             the President of the Arizona Senate’’).
  ing Warth v. Seldin, 422 U.S. 490, 498, 95
                                                           [6] Because the superintendent clearly
  S.Ct. 2197, 45 L.Ed.2d 343 (1975) (internal
                                                         has standing to challenge the lower courts’
  quotation marks omitted)).
                                                         decisions, we need not consider whether
    [5] We agree with the Court of Ap-                   the Legislators also have standing to do
  peals that the superintendent has standing             so.2 See, e.g., Arlington Heights v. Metro-

  2.     We do not agree with the conclusion of the       faction of the judgment, the Court of Appeals’
       Court of Appeals that ‘‘the Superintendent’s       conclusion might have been correct. But as
       standing is limited’’ to seeking vacatur of the    discussed infra, at 15–16, petitioners’ Rule
       District Court’s orders ‘‘only as they run         60(b)(5) claim is not based on satisfaction of
       against him.’’ 516 F.3d, at 1165. Had the          the judgment. Their claim is that continued
       superintendent sought relief based on satis-       enforcement of the District Court’s orders
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 16 of 56




  557 U.S. 448                             HORNE v. FLORES                                           2593
                                          Cite as 129 S.Ct. 2579 (2009)

   politan Housing Development Corp., 429                 in light of such changes.’’ Agostini v.
   U.S. 252, 264, and n. 9, 97 S.Ct. 555, 50              Felton, 521 U.S. 203, 215, 117 S.Ct. 1997,
   L.Ed.2d 450 (1977) (‘‘[W]e have at least               138 L.Ed.2d 391 (1997).
   one individual plaintiff who has demon-
   strated standing TTT. Because of the pres-                 [9] Rule 60(b)(5) serves a particularly
  ence of this plaintiff, we need not consider            important function in what we have termed
  whether the other individual and corporate              ‘‘institutional reform litigation.’’ 3 Rufo,
  S 447plaintiffs have standing to maintain the           supra, at 380, 112 S.Ct. 748. For one
   suit’’). Accordingly, we proceed to the                thing, injunctions issued in S 448such cases
   merits of petitioners’ Rule 60(b)(5) motion.           often remain in force for many years, and
                                                          the passage of time frequently brings
                           III                            about changed circumstances—changes in
                                                          the nature of the underlying problem,
                            A                             changes in governing law or its interpreta-
     [7, 8] Federal Rule of Civil Procedure               tion by the courts, and new policy in-
  60(b)(5) permits a party to obtain relief               sights—that warrant reexamination of the
  from a judgment or order if, among other                original judgment.
  things, ‘‘applying [the judgment or order]
                                                             Second, institutional reform injunctions
  prospectively is no longer equitable.’’
                                                          often raise sensitive federalism concerns.
  Rule 60(b)(5) may not be used to challenge
                                                          Such litigation commonly involves areas of
  the legal conclusions on which a prior
                                                          core state responsibility, such as public
  judgment or order rests, but the Rule
                                                          education. See Missouri v. Jenkins, 515
  provides a means by which a party can ask
                                                          U.S. 70, 99, 115 S.Ct. 2038, 132 L.Ed.2d 63
  a court to modify or vacate a judgment or
                                                          (1995) (‘‘[O]ur cases recognize that local
  order if ‘‘a significant change either in
                                                          autonomy of school districts is a vital na-
  factual conditions or in law’’ renders con-
                                                          tional tradition, and that a district court
  tinued enforcement ‘‘detrimental to the
                                                          must strive to restore state and local au-
  public interest.’’ Rufo v. Inmates of Suf-
                                                          thorities to the control of a school system
  folk County Jail, 502 U.S. 367, 384, 112
                                                          operating in compliance with the Constitu-
  S.Ct. 748, 116 L.Ed.2d 867 (1992). The
                                                          tion’’ (citations omitted)); United States v.
  party seeking relief bears the burden of
                                                          Lopez, 514 U.S. 549, 580, 115 S.Ct. 1624,
  establishing that changed circumstances
                                                          131 L.Ed.2d 626 (1995) (KENNEDY, J.,
  warrant relief, id., at 383, 112 S.Ct. 748,
                                                          concurring).
  but once a party carries this burden, a
  court abuses its discretion ‘‘when it refuses             Federalism concerns are heightened
  to modify an injunction or consent decree               when, as in these cases, a federal court

       would be inequitable. This claim implicates          have substantially restricted the ability of the
       the orders in their entirety, and not solely as      State of Arizona to make basic decisions re-
       they run against the superintendent.                 garding educational policy, appropriations,
                                                            and budget priorities. The record strongly
  3.     The dissent is quite wrong in contending           suggests that some state officials have wel-
       that these are not institutional reform cases        comed the involvement of the federal court as
       because they involve a statutory, rather than a      a means of achieving appropriations objec-
       constitutional claim, and because the orders         tives that could not be achieved through the
       of the District Court do not micromanage the         ordinary democratic process. See supra, at
       day-to-day operation of the schools. Post, at        2590 – 2591. Because of these features, these
       2621 (opinion of BREYER, J.). For nearly a           cases implicate all of the unique features and
       decade, the orders of a federal district court       risks of institutional reform litigation.
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 17 of 56




  2594                       129 SUPREME COURT REPORTER                               557 U.S. 448


  decree has the effect of dictating state or       cates v. EPA, 340 F.3d 853, 855 (C.A.9
  local budget priorities. States and local         2003) (Kleinfeld, J., dissenting) (noting
  governments have limited funds. When a            that consent decrees present a risk of col-
  federal court orders that money be ap-            lusion between advocacy groups and exec-
  propriated for one program, the effect is         utive officials who want to bind the hands
  often to take funds away from other im-           of future policymakers); Ragsdale v. Tur-
  portant programs. See Jenkins, supra, at          nock, 941 F.2d 501, 517 (C.A.7 1991)
  131, 115 S.Ct. 2038 (THOMAS, J., concur-          (Flaum, J., concurring in part and dissent-
  ring) (‘‘A structural reform decree eviscer-      ing in part) (‘‘[I]t is not uncommon for
  ates a State’s discretionary authority over       consent decrees to be entered into on
  its own program and budgets and forces            terms favorable to those challenging gov-
  state officials to reallocate state resources     ernmental action because of rifts within
  and funds’’).                                     the bureaucracy or between the executive
     Finally, the dynamics of institutional re-     and legislative branches’’); Easterbrook,
  form litigation differ from those of other        Justice and Contract in Consent Judg-
  cases. Scholars have noted that public            ments, 1987 U. Chi. Legal Forum 19, 40
  officials sometimes consent to, or refrain        (‘‘Tomorrow’s officeholder may conclude
  from vigorously opposing, decrees that go         that today’s is wrong, and there is no
  well beyond what is required by federal           reason why embedding the regulation in a
  law. See, e.g., McConnell, Why Hold Elec-         consent decree should immunize it from
  tions? Using Consent Decrees to Insulate          reexamination’’).
  Policies from Political Change, 1987 U.              States and localities ‘‘depen[d] upon suc-
  Chi. Legal Forum 295, 317 (noting that            cessor officials, both appointed and elected,
  government officials may try to use con-          to bring new insights and solutions to
  sent decrees to ‘‘block ordinary avenues of       problems of allocating revenues and re-
  political change’’ or to ‘‘sidestep political     sources.’’ Frew, supra, at 442, 124 S.Ct.
  constraints’’); Horowitz, S 449Decreeing Or-      899. Where ‘‘state and local officials TTT
  ganizational Change: Judicial Supervision         inherit overbroad or outdated consent de-
  of Public Institutions, 1983 Duke L.J. 1265,      crees that limit their ability to respond to
  1294–1295 (‘‘Nominal defendants [in insti-        the priorities and concerns of their constit-
  tutional reform cases] are sometimes hap-         uents,’’ they are constrained in their ability
  py to be sued and happier still to lose’’);       to fulfill their duties as democratically-
  R. Sandler & D. Schoenbrod, Democracy             elected officials. American Legislative
  by Decree: What Happens When Courts               Exchange Council, Resolution on the Fed-
  Run Government 170 (2003) (‘‘Government           eral S 450Consent Decree Fairness Act
  officials, who always operate under fiscal        (2006), App. to Brief for American Legisla-
  and political constraints, ‘frequently win by     tive Exchange Council et al. as Amici Cu-
  losing’ ’’ in institutional reform litigation).   riae 1a–4a.
     [10] Injunctions of this sort bind state         [11–13] It goes without saying that
  and local officials to the policy preferences     federal courts must vigilantly enforce fed-
  of their predecessors and may thereby             eral law and must not hesitate in awarding
  ‘‘improperly deprive future officials of          necessary relief. But in recognition of the
  their designated legislative and executive        features of institutional reform decrees, we
  powers.’’ Frew v. Hawkins, 540 U.S. 431,          have held that courts must take a ‘‘flexible
  441, 124 S.Ct. 899, 157 L.Ed.2d 855 (2004).       approach’’ to Rule 60(b)(5) motions ad-
  See also Northwest Environment Advo-              dressing such decrees. Rufo, 502 U.S., at
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 18 of 56




  557 U.S. 451                             HORNE v. FLORES                                         2595
                                          Cite as 129 S.Ct. 2579 (2009)

  381, 112 S.Ct. 748. A flexible approach                 described. Rather than applying a flexi-
  allows courts to ensure that ‘‘responsibility           ble S 451standard that seeks to return con-
  for discharging the State’s obligations is              trol to state and local officials as soon as a
  returned promptly to the State and its                  violation of federal law has been remedied,
  officials’’ when the circumstances warrant.             the Court of Appeals used a heightened
  Frew, supra, at 442, 124 S.Ct. 899. In                  standard that paid insufficient attention to
  applying this flexible approach, courts                 federalism concerns. And rather than in-
  must remain attentive to the fact that ‘‘fed-           quiring broadly into whether changed con-
  eral-court decrees exceed appropriate lim-              ditions in Nogales provided evidence of an
  its if they are aimed at eliminating a condi-           ELL program that complied with the
  tion that does not violate [federal law] or             EEOA, the Court of Appeals concerned
  does not flow from such a violation.’’ Mil-             itself only with determining whether in-
  liken v. Bradley, 433 U.S. 267, 282, 97                 creased ELL funding complied with the
  S.Ct. 2749, 53 L.Ed.2d 745 (1977). ‘‘If [a              original declaratory judgment order. The
  federal consent decree is] not limited to               court erred on both counts.
  reasonable and necessary implementations
  of federal law,’’ it may ‘‘improperly deprive                                  1
  future officials of their designated legisla-             The Court of Appeals began its Rule
  tive and executive powers.’’ Frew, supra,               60(b)(5) discussion by citing the correct
  at 441, 124 S.Ct. 899.                                  legal standard, see 516 F.3d, at 1163 (not-
     [14] For these reasons, a critical ques-             ing that relief is appropriate upon a show-
  tion in this Rule 60(b)(5) inquiry is wheth-            ing of ‘‘ ‘a significant change either in fac-
  er the objective of the District Court’s                tual conditions or in law’ ’’), but it quickly
  2000 declaratory judgment order—i.e., sat-              strayed. It referred to the situations in
  isfaction of the EEOA’s ‘‘appropriate ac-               which changed circumstances warrant
  tion’’ standard—has been achieved. See                  Rule 60(b)(5) relief as ‘‘likely rare,’’ id., at
  540 U.S., at 442, 124 S.Ct. 899. If a dura-             1167, and explained that, to succeed on
  ble remedy has been implemented, contin-                these grounds, petitioners would have to
  ued enforcement of the order is not only                make a showing that conditions in Nogales
  unnecessary, but improper. See Milliken,                had so changed as to ‘‘sweep away’’ the
  supra, at 282, 97 S.Ct. 2749. We note that              District Court’s incremental funding deter-
  the EEOA itself limits court-ordered rem-               mination, id., at 1168. The Court of Ap-
  edies to those that ‘‘are essential to correct          peals concluded that the District Court
  particular denials of equal educational op-             had not erred in determining that ‘‘the
  portunity or equal protection of the laws.’’            landscape was not so radically changed as
  20 U.S.C. § 1712 (emphasis added).                      to justify relief from judgment without
                                                          compliance.’’ Id., at 1172 (emphasis add-
                                                          ed).4
                            B
    [15] The Court of Appeals did not en-                   [16] Moreover, after recognizing that
  gage in the Rule 60(b)(5) analysis just                 review of the denial of Rule 60(b)(5) relief

  4.     The dissent conveniently dismisses the             ments in context—in the context of the Court
       Court of Appeals’ statements by characteriz-         of Appeals’ overall treatment of petitioners’
       ing any error that exists as ‘‘one of tone, not      Rule 60(b)(5) arguments—and it is apparent
       of law,’’ and by characterizing our discussion       that they accurately reflect the Court of Ap-
       as reading them out of context. Post, at             peals’ excessively narrow understanding of
       2628 – 2629. But we do read these state-             the role of Rule 60(b)(5).
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 19 of 56




  2596                          129 SUPREME COURT REPORTER                                557 U.S. 451


  should generally be ‘‘somewhat closer in              felt bound by this conclusion, lest it allow
  the context of institutional injunctions              petitioners to ‘‘reopen matters made final
  against states ‘due to federalism con-                when the Declaratory Judgment was not
  cerns,’ ’’ the Court of Appeals incorrectly           appealed.’’ Id., at 1170. It repeated this
  S 452reasoned that ‘‘federalism concerns are          refrain throughout its opinion, emphasizing
   substantially lessened here, as the state of         that the ‘‘interest in finality must be given
   Arizona and the state Board of Education             great weight,’’ id., at 1163, and explaining
   wish the injunction to remain in place.’’            that petitioners could not now ask for re-
   Id., at 1164. This statement is flatly incor-        lief ‘‘on grounds that could have been
   rect, as even respondents acknowledge.               raised on appeal from the Declaratory
   Brief for Respondent State of Arizona et             Judgment and from earlier injunctive or-
   al. 20–21. Precisely because different               ders but were not,’’ id., at 1167. ‘‘If [peti-
   state actors have taken contrary positions           tioners] believed that the district court
   in this litigation, federalism concerns are          erred and should have looked at all fund-
   elevated. And precisely because federal-             ing sources differently S 453in its EEOA in-
   ism concerns are heightened, a flexible              quiry,’’ the court wrote, ‘‘they should have
   approach to Rule 60(b)(5) relief is critical.        appealed the Declaratory Judgment.’’ Id.,
   ‘‘[W]hen the objects of the decree have              at 1171.
   been attained’’—namely, when EEOA                      In attributing such significance to the
   compliance has been achieved—‘‘responsi-             defendants’ failure to appeal the District
   bility for discharging the State’s obli-             Court’s original order, the Court of Ap-
   gations [must be] returned promptly to the           peals turned the risks of institutional re-
   State and its officials.’’ Frew, 540 U.S., at        form litigation into reality. By confining
   442, 124 S.Ct. 899.                                  the scope of its analysis to that of the
                                                        original order, it insulated the policies em-
                            2                           bedded in the order—specifically, its incre-
     In addition to applying a Rule 60(b)(5)            mental funding requirement—from chal-
  standard that was too strict, the Court of            lenge and amendment.5 But those policies
  Appeals framed a Rule 60(b)(5) inquiry                were supported by the very officials who
  that was too narrow—one that focused al-              could have appealed them—the state de-
  most exclusively on the sufficiency of in-            fendants—and, as a result, were never
  cremental funding. In large part, this was            subject to true challenge.
  driven by the significance the Court of                 Instead of focusing on the failure to
  Appeals attributed to petitioners’ failure to         appeal, the Court of Appeals should have
  appeal the District Court’s original order.           conducted the type of Rule 60(b)(5) inquiry
  The Court of Appeals explained that ‘‘the             prescribed in Rufo. This inquiry makes
  central idea’’ of that order was that with-           no reference to the presence or absence of
  out sufficient ELL incremental funds,                 a timely appeal. It takes the original
  ‘‘ELL programs would necessarily be in-               judgment as a given and asks only wheth-
  adequate.’’ 516 F.3d, at 1167–1168. It                er ‘‘a significant change either in factual

  5.     This does not mean, as the dissent mislead-      cism is that the Court of Appeals did not
       ingly suggests, see post, at 2618 – 2619, that     engage in the changed-circumstances inquiry
       we are faulting the Court of Appeals for de-       prescribed by Rufo v. Inmates of Suffolk
       clining to decide whether the District Court’s     County Jail, 502 U.S. 367, 112 S.Ct. 748
       original order was correct in the first place.     (1992). By focusing excessively on the issue
       On the contrary, as we state explicitly in the     of incremental funding, the Court of Appeals
       paragraph following this statement, our criti-     was not true to the Rufo standard.
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 20 of 56




  557 U.S. 455                       HORNE v. FLORES                                       2597
                                     Cite as 129 S.Ct. 2579 (2009)

  conditions or in law’’ renders continued           tioners argue, they may obtain relief if
  enforcement of the judgment ‘‘detrimental          prospective enforcement of that order ‘‘is
  to the public interest.’’ Rufo, 502 U.S., at       no longer equitable.’’
  384, 112 S.Ct. 748. It allows a court to             To determine the merits of this claim,
  recognize that the longer an injunction or         the Court of Appeals needed to ascertain
  consent decree stays in place, the greater         whether ongoing enforcement of the origi-
  the risk that it will improperly interfere         nal order was supported by an ongoing
  with a State’s democratic processes.               violation of federal law (here, the EEOA).
     The Court of Appeals purported to en-           See Milliken, 433 U.S., at 282, 97 S.Ct.
  gage in a ‘‘changed circumstances’’ inquiry,       2749. It failed to do so.
  but it asked only whether changed circum-
                                                        As previously noted, the EEOA, while
  stances affected ELL funding and, more
                                                     requiring a State to take ‘‘appropriate ac-
  specifically, ELL incremental funding.
                                                     tion to overcome language barriers,’’ 20
  Relief was appropriate, in the court’s view,
                                                     U.S.C. § 1703(f), ‘‘leave[s] state and local
  only if petitioners ‘‘demonstrate[d] either
                                                     educational authorities a substantial
  that S 454there [we]re no longer incremental
                                                     amount of latitude in choosing’’ how this
  costs associated with ELL programs in
                                                     obligation is met. Castaneda, 648 F.2d, at
  Arizona or that Arizona’s ‘base plus incre-
                                                     1009. Of course, any educational program,
  mental costs’ educational funding model
                                                     including the ‘‘appropriate action’’ mandat-
  was so altered that focusing on ELL-spe-
                                                     ed by the EEOA, requires funding, but
  cific incremental costs funding has become
                                                     funding S 455is simply a means, not the end.
  irrelevant and inequitable.’’ 516 F.3d, at
                                                     By focusing so intensively on Arizona’s
  1169.
                                                     incremental ELL funding, the Court of
     This was a Rule 60(b)(5) ‘‘changed cir-         Appeals misapprehended the EEOA’s
  cumstances’’ inquiry in name only. In              mandate. And by requiring petitioners to
  reality, it was an inquiry into whether the        demonstrate ‘‘appropriate action’’ through
  deficiency in ELL incremental funding              a particular funding mechanism, the Court
  that the District Court identified in 2000         of Appeals improperly substituted its own
  had been remedied. And this, effectively,          educational and budgetary policy judg-
  was an inquiry into whether the original           ments for those of the state and local
  order had been satisfied. Satisfaction of          officials to whom such decisions are prop-
  an earlier judgment is one of the enumer-          erly entrusted. Cf. Jenkins, 515 U.S., at
  ated bases for Rule 60(b)(5) relief—but it         131, 115 S.Ct. 2038 (THOMAS, J., concur-
  is not the only basis for such relief.             ring) (‘‘Federal courts do not possess the
     Rule 60(b)(5) permits relief from a judg-       capabilities of state and local governments
  ment where ‘‘[i] the judgment has been             in addressing difficult educational prob-
  satisfied, released or discharged; [ii] it is      lems’’).
  based on an earlier judgment that has
  been reversed or vacated; or [iii] applying                             C
  it prospectively is no longer equitable.’’           [17] The underlying District Court
  (Emphasis added.) Use of the disjunctive           opinion reveals similar errors. In an Au-
  ‘‘or’’ makes it clear that each of the provi-      gust 2006 remand order, a different Ninth
  sion’s three grounds for relief is indepen-        Circuit panel had instructed the District
  dently sufficient and therefore that relief        Court to hold an evidentiary hearing ‘‘re-
  may be warranted even if petitioners have          garding whether changed circumstances
  not ‘‘satisfied’’ the original order. As peti-     required modification of the original court
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 21 of 56




  2598                           129 SUPREME COURT REPORTER                                  557 U.S. 455


  order or otherwise had a bearing on the                2064. It disregarded the remand instruc-
  appropriate remedy.’’ 204 Fed.Appx., at                tions to engage in a broad and flexible
  582. The Ninth Circuit panel observed                  Rule 60(b)(5) analysis as to whether
  that ‘‘federal courts must be sensitive to             changed circumstances warranted relief.
  the need for modification [of permanent                In taking this approach, the District Court
  injunctive relief] when circumstances                  abused its discretion.
  change.’’ Ibid. (internal quotation marks
  omitted).                                                                     D
      [18–20] The District Court failed to                  The dissent defends the narrow ap-
  follow these instructions. Instead of de-              proach of the lower courts with four princi-
  termining whether changed circumstances                pal conclusions that it draws from the rec-
  warranted modification of the original or-             ord. All of these conclusions, however, are
  der, the District Court asked only whether             incorrect and mirror the fundamental er-
  petitioners had satisfied the original de-             ror of the lower courts—a fixation on the
  claratory judgment order through in-                   issue of incremental funding and a failure
  creased incremental funding. See 480                   to recognize the proper scope of a Rule
  F.Supp.2d, at 1165 (explaining that a show-            60(b)(5) inquiry.
  ing of ‘‘mere amelioration’’ of the specific               First, the dissent concludes that ‘‘the
  deficiencies noted in the District Court’s             Rule 60(b)(5) ‘changes’ upon which the
  original order was ‘‘inadequate’’ and that             District Court focused’’ were not S 457limited
  ‘‘compliance would require a funding sys-              to changes in funding, and included
  tem that rationally relates funding avail-             ‘‘ ‘changed    teaching   methods’ ’’     and
  able to the actual costs of all elements of            ‘‘ ‘changed administrative systems.’ ’’ Post,
  ELL instruction’’ (emphasis added)). The               at 2613. The District Court did note a
  District Court stated: ‘‘It should be noted            range of changed circumstances, conclud-
  that the Court finds the same problems                 ing that as a result of these changes, No-
  today that it saw last year, because HB                gales was ‘‘doing substantially better.’’
  S 4562064 is the same, the problems them-              480 F.Supp.2d, at 1160. But it neither
   selves are the same.’’6 Id., at 1161. The             focused on these changes nor made up-to-
   District Court thus rested its postremand             date factual findings. To the contrary, the
   decision on its preremand analysis of HB              District Court explained that ‘‘it would be

  6.     In addition to concluding that the law’s          32, and n. 8 (suggesting it does), neither court
       increase in incremental funding was insuffi-        below was empowered to decide the issue.
       cient and that 2–year cutoff was irrational,        As the Court of Appeals itself recognized,
       both the District Court and the Court of Ap-        NCLB does not provide a private right of
       peals held that HB 2064’s funding mechanism         action. See 516 F.3d, at 1175. ‘‘Without
       violates NCLB, which provides in relevant           [statutory intent], a cause of action does not
       part: ‘‘A State shall not take into consider-       exist and courts may not create one, no mat-
       ation payments under this chapter TTT in de-        ter how desirable that might be as a policy
       termining the eligibility of any local edu-         matter, or how compatible with the statute.’’
       cational agency in that State for State aid, or     Alexander v. Sandoval, 532 U.S. 275, 286–287,
       the amount of State aid, with respect to free       121 S.Ct. 1511, 149 L.Ed.2d 517 (2001).
       public education of children.’’ 20 U.S.C.           Thus, NCLB is enforceable only by the agency
       § 7902. See 480 F.Supp.2d, at 1166 (HB              charged with administering it. See id., at
       2064’s funding mechanism is ‘‘absolutely for-       289–290, 121 S.Ct. 1511; see also App. to
       bidden’’ by § 7902); 516 F.3d, at 1178 (‘‘HB        Brief for Respondent State of Arizona et al. 1–
       2064 TTT violates [§ 7902] on its face’’).          4 (letter from U.S. Department of Education
       Whether or not HB 2064 violates § 7902, see         to petitioner superintendent concerning the
       Brief for United States as Amicus Curiae 31–        legality vel non of HB 2064).
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 22 of 56




  557 U.S. 458                             HORNE v. FLORES                                        2599
                                          Cite as 129 S.Ct. 2579 (2009)

  premature to make an assessment of some                 at 2613. In addition to ‘‘increases in the
  of these changes.’’ Ibid. Accordingly, of               amount of funding available to Arizona
  the 28 findings of fact that the court pro-             school districts,’’ these included ‘‘changes
  ceeded to make, the first 20 addressed                  in the method of English-learning instruc-
  funding directly and exclusively. See id.,              tion,’’ and ‘‘changes in the administration
  at 1161–1163. The last eight addressed                  of the Nogales school district.’’ Ibid.
  funding indirectly—discussing reclassifica-
  tion rates because of their relevance to HB               Third, the dissent concludes that ‘‘the
  2064’s funding restrictions for ELL and                 type of issue upon which the District Court
  reclassified students. See id., at 1163–                and Court of Appeals focused’’—the incre-
  1165. None of the District Court’s find-                mental funding issue—‘‘lies at the heart of
  ings of fact addressed either ‘‘ ‘changed               the statutory S 458demand for equal edu-
  teaching methods’ ’’ or ‘‘ ‘changed adminis-            cational opportunity.’’ Post, at 2614. In
  trative systems.’ ’’                                    what we interpret to be a restatement of
      The dissent’s second conclusion is that             this point, the dissent also concludes that
  ‘‘ ‘incremental funding’ costs TTT [were]               sufficient funding (‘‘the ‘resource’ issue’’)
  the basic contested issue at the 2000 trial             and the presence or absence of an EEOA
  and the sole basis for the District Court’s             violation (‘‘the statutory subsection (f) is-
  finding of a statutory violation.’’ Post, at            sue’’) ‘‘are one and the same.’’ Post, at
  2613. We fail to see this conclusion’s rele-            2614 (emphasis in original). ‘‘In focusing
  vance to this Rule 60(b)(5) motion, where               upon the one,’’ the dissent asserts, ‘‘the
  the question is whether any change in                   District Court and Court of Appeals were
  factual or legal circumstances renders con-             focusing upon the other.’’ Ibid.
  tinued enforcement of the original order
  inequitable. As the dissent itself acknowl-                [21] Contrary to the dissent’s asser-
  edges, petitioners ‘‘pointed to three sets of           tion, these two issues are decidedly not
  changed circumstances [in their Rule                    ‘‘one and the same.’’ 7 Ibid. Nor is it the
  60(b)(5) motion] which, in their view,                  case, as the dissent suggests, that the
  showed that the judgment and the related                EEOC targets States’ provision of re-
  orders were no longer necessary.’’ Post,                sources for ELL programming.8 Post, at

  7.     The extent to which the dissent repeats the        er or not this test provides much concrete
       errors of the courts below is evident in its         guidance regarding the meaning of ‘‘appro-
       statement that ‘‘[t]he question here is whether      priate action,’’ the test does not focus on
       the State has shown that its new funding             incremental funding or on the provision of
       program amounts to a ‘change’ that satisfies         resources more generally.
       subsection (f)’s requirement.’’ Post, at 2628           The second source cited by the dissent—
       (emphasis added). The proper inquiry is not          curiously—is a speech given by President Nix-
       limited to the issue of funding. Rather, it          on in which he urged prompt action by Con-
       encompasses the question whether the State           gress on legislation imposing a moratorium
       has shown any factual or legal changes that          on new busing orders and on the Equal Edu-
       establish compliance with the EEOA.                  cational Opportunities Act of 1972. See post,
                                                            at 2614 (citing Address to the Nation on
  8.     The dissent cites two sources for this propo-      Equal Educational Opportunity and Busing, 8
       sition. The first—Castaneda v. Pickard, 648          Weekly Comp. of Pres. Doc. 590, 591 (1972)).
       F.2d 989 (C.A.5 1981)—sets out a three-part          In the speech, President Nixon said that
       test for ‘‘appropriate action.’’ Under that          schools in poor neighborhoods should receive
       test, a State must (1) formulate a sound En-         the ‘‘financial support TTT that we know can
       glish language instruction educational plan,         make all the difference.’’ Id., at 593. It is
       (2) implement that plan, and (3) achieve ade-        likely that this statement had nothing to do
       quate results. See id., at 1009–1010. Wheth-         with the interpretation of EEOA’s ‘‘appropri-
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 23 of 56




  2600                         129 SUPREME COURT REPORTER                                    557 U.S. 458


  2614. S 459What the statute forbids is a                                       1
  failure to take ‘‘appropriate action to over-            At the time of the District Court’s origi-
  come language barriers.’’         20 U.S.C.           nal declaratory judgment order, ELL in-
  § 1703(f). Funding is merely one tool that            struction in Nogales was based primarily
  may be employed to achieve the statutory              on ‘‘bilingual education,’’ which teaches
  objective.                                            core content areas in a student’s native
                                                        language while providing English instruc-
     Fourth, the dissent concludes that the
                                                        tion in separate language classes. In No-
  District Court did not order increased
                                                        vember 2000, Arizona voters passed Prop-
  ELL incremental funding and did not dic-
                                                        osition 203, which mandated S 460statewide
  tate state and local budget priorities.
                                                        implementation of a ‘‘structured English
  Post, at 2615. The dissent’s point—and it
                                                        immersion’’ (SEI) approach. See App. to
  is a very small one—is that the District
                                                        Pet. for Cert. in No. 08–294, p. 369a.
  Court did not set a specific amount that
                                                        Proposition 203 defines this methodology
  the legislature was required to appropri-
                                                        as follows:
  ate. The District Court did, however,
  hold the State in contempt and impose                      ‘‘ ‘Sheltered English immersion’ or
  heavy fines because the legislature did not                ‘structured English immersion’ means
                                                             an English language acquisition process
  provide sufficient funding. These orders
                                                             for young children in which nearly all
  unquestionably imposed important restric-
                                                             classroom instruction is in English but
  tions on the legislature’s ability to set bud-
                                                             with the curriculum and presentation de-
  get priorities.
                                                             signed for children who are learning the
                                                             language TTT. Although teachers may
                          E                                  use a minimal amount of the child’s na-
    [22] Because the lower courts—like                       tive language when necessary, no sub-
  the dissent—misperceived both the nature                   ject matter shall be taught in any lan-
  of the obligation imposed by the EEOA                      guage other than English, and children
  and the breadth of the inquiry called for                  in this program learn to read and write
  under Rule 60(b)(5), these cases must be                   solely in English.’’ Ariz.Rev.Stat. Ann.
  remanded for a proper examination of at                    § 15–751(5) (West 2009).
  least four important factual and legal                  In HB 2064, the state legislature attend-
  changes that may warrant the granting of              ed to the successful and uniform imple-
  relief from the judgment: the State’s                 mentation of SEI in a variety of ways.9 It
  adoption of a new ELL instructional meth-             created an ‘‘Arizona English language
  odology, Congress’ enactment of NCLB,                 learners task force’’ within the State De-
  structural and management reforms in No-              partment of Education to ‘‘develop and
  gales, and increased overall education                adopt research based models of structured
  funding.                                              English immersion programs for use by

    ate action’’ requirement and instead referred       9.     By focusing on the adequacy of HB 2064’s
    to his proposal to ‘‘direc[t] over $21/2 billion         funding provisions, the courts below neglect-
    in the next year mainly towards improving                ed to address adequately the potential rele-
    the education of children from poor families.’’          vance of these programming provisions,
    Id., at 591. But in any event, this general              which became effective immediately upon en-
    statement, made in a presidential speech two             actment of the law.
    years prior to the enactment of the EEOA,
    surely sheds little light on the proper interpre-
    tation of the statute.
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 24 of 56




  557 U.S. 462                          HORNE v. FLORES                                        2601
                                       Cite as 129 S.Ct. 2579 (2009)

  school districts and charter schools.’’ § 15–        ment educational programs that address
  756.01(C). It required that all school dis-          local needs, while holding them accounta-
  tricts and charter schools select one of the         ble for the results. NCLB implements
  adopted SEI models, § 15–756.02(A), and              this approach by requiring States receiv-
  it created an ‘‘Office of English language           ing federal funds to define performance
  acquisition services’’ to aid school districts       standards and to make regular assess-
  in implementation of the models. § 15–               ments of progress toward the attainment
  756.07(1). It also required the State                of     those   standards.       20   U.S.C.
  Board of Education to institute a uniform            § 6311(b)(2). NCLB conditions the con-
  and mandatory training program for all               tinued receipt of funds on demonstrations
  SEI instructors. § 15–756.09.                        of ‘‘adequate yearly progress.’’ Ibid.
     Research on ELL instruction indicates                S 462As relevant here, Title III (the En-
  there is documented, academic support for            glish Language Acquisition, Language En-
  the view that SEI is significantly S 461more         hancement, and Academic Achievement
  effective than bilingual education.10 Find-          Act) requires States to ensure that ELL
  ings of the Arizona State Department of              students ‘‘attain English proficiency, devel-
  Education in 2004 strongly support this              op high levels of academic attainment in
  conclusion.11 In light of this, a proper             English, and meet the same challenging
  analysis of petitioners’ Rule 60(b)(5) mo-           State academic content and student aca-
  tion should include further factual findings         demic achievement standards as all chil-
  regarding whether Nogales’ implementa-               dren are expected to meet.’’ § 6812(1). It
  tion of SEI methodology—completed in all             requires States to set annual objective
  of its schools by 2005—constitutes a ‘‘sig-          achievement goals for the number of stu-
  nificantly changed circumstance’’ that war-          dents who will annually progress toward
  rants relief.                                        proficiency, achieve proficiency, and make
                                                       ‘‘adequate yearly progress’’ with respect to
                         2                             academic achievement, § 6842(a), and it
     Congress’ enactment of NCLB repre-                holds local schools and agencies accounta-
  sents another potentially significant                ble for meeting these objectives, § 6842(b).
  ‘‘changed circumstance.’’ NCLB marked a                Petitioners argue that through compli-
  dramatic shift in federal education policy.          ance with NCLB, the State has established
  It reflects Congress’ judgment that the              compliance with the EEOA. They note
  best way to raise the level of education             that when a State adopts a compliance
  nationwide is by granting state and local            plan under NCLB—as the State of Ari-
  officials flexibility to develop and imple-          zona has—it must provide adequate assur-

  10.  See Brief for American Unity Legal De-            glish Immersion Programs on Student
    fense Fund et al. as Amici Curiae 10–12 (cit-        Achievement: A Large–Scale Comparison 3
    ing sources, including New York City Board           (Draft July 2004) (‘‘In the general statewide
    of Education, Educational Progress of Stu-           comparison of bilingual and SEI programs [in
    dents in Bilingual and ESL Programs: a               2002–2003], those students in SEI programs
    Longitudinal Study, 1990–1994 (1994); K.             significantly outperformed bilingual students
    Torrance, Immersion Not Submersion: Les-             in 24 out of 24 comparisons TTT. Though
    sons from Three California Districts’ Switch
                                                         students in SEI and bilingual programs are
    From Bilingual Education to Structured Im-
                                                         no more than three months apart in the pri-
    mersion 4 (2006)).
                                                         mary grades, bilingual students are more than
  11. See Ariz. Dept. of Ed., The Effects of Bilin-      a year behind their SEI counterparts in sev-
    gual Education Programs and Structured En-           enth and eighth grade’’).
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 25 of 56




  2602                        129 SUPREME COURT REPORTER                                  557 U.S. 462


  ances that ELL students will receive assis-         construed in a manner inconsistent with
  tance ‘‘to achieve at high levels in the core       any Federal law guaranteeing a civil
  academic subjects so that those children            right.’’ § 6847.
  can meet the same TTT standards as all                  S 463This does not mean, however, that
  children are expected to meet.’’ § 6812(2).         NCLB is not relevant to petitioners’ Rule
  They argue that when the Federal Depart-            60(b)(5) motion. To the contrary, we think
  ment of Education approves a State’s                it is probative in four principal ways.12
  plan—as it has with respect to Arizona’s—           First, it prompted the State to institute
  it offers definitive evidence that the State        significant structural and programming
  has taken ‘‘appropriate action to overcome          changes in its delivery of ELL education,13
  language barriers’’ within the meaning of           leading the Court of Appeals to observe
  the EEOA. § 1703(f).                                that ‘‘Arizona has significantly improved
     [23] The Court of Appeals concluded,             its ELL infrastructure.’’ 516 F.3d, at
  and we agree, that because of significant           1154. These changes should not be dis-
  differences in the two statutory schemes,           counted in the Rule 60(b)(5) analysis solely
  compliance with NCLB will not necessarily           because they do not require or result from
  constitute ‘‘appropriate action’’ under the         increased funding. Second, NCLB signifi-
  EEOA. 516 F.3d, at 1172–1176. Approval              cantly increased federal funding for edu-
  of a NCLB plan does not entail substan-             cation in general and ELL programming
  tive review of a State’s ELL programming            in particular.14 These funds should not be
  or a determination that the programming             disregarded just because they are not
  results in equal educational opportunity for        state funds. Third, through its assess-
  ELL students. See § 6823. Moreover,                 ment and reporting requirements, NCLB
  NCLB contains a saving clause, which pro-           S 464provides evidence of the progress and
  vides that ‘‘[n]othing in this part shall be        achievement of Nogales’ ELL students.15

  12.   Although the dissent contends that the sole     cation. The State Board of Education pro-
    argument raised below regarding NCLB was            mulgated statewide ELL proficiency stan-
    that compliance with that Act necessarily con-      dards, adopted uniform assessment standards,
    stituted compliance with the EEOA, the Court        and initiated programs for monitoring school
    of Appeals recognized that NCLB is a relevant       districts and training structured English im-
    factor that should be considered under Rule         mersion teachers. See 516 F.3d, at 1154; see
    60(b)(5). It acknowledged that compliance           also Reply Brief for Petitioner Superintendent
    with NCLB is at least ‘‘somewhat probative’’        29–31.
    of compliance with the EEOA. 516 F.3d, at
    1175, n. 46. The United States, in its brief as   14.  See Brief for Petitioner Superintendent 22,
    amicus curiae supporting respondents, simi-         n. 13 (‘‘At [Nogales], Title I monies increased
    larly observed that, ‘‘[e]ven though Title III      from $1,644,029.00 in 2000 to $3,074,587.00
    participation is not a complete defense under       in 2006, Title II monies from $216,000.00 in
    the EEOA, whether a State is reaching its           2000 to $466,996.00 in 2006, and Title III
    own goals under Title III may be relevant in        monies, which did not exist in 2000, in-
    an EEOA suit.’’ Brief for United States as          creased from $261,818.00 in 2003 to
    Amicus Curiae 24. And the District Court            $322,900.00 in 2006’’).
    noted that, ‘‘[b]y increasing the standards of
    accountability, [NCLB] has to some extent         15.  See, e.g., App. to Pet. for Cert. in No. 08–
    significantly changed State educators ap-           289, pp. 310–311 (2005–2006 testing data for
    proach to educating students in Arizona.’’          ELL students, reclassified ELL students, and
    480 F.Supp.2d, at 1160–1161.                        non-ELL students on statewide achievement
                                                        tests); id., at 312 (2005–2006 data regarding
  13.  Among other things, the State Department         Nogales’ achievement of the State’s annual
    of Education formulated a compliance plan,          measurable accountability objectives for ELL
    approved by the U.S. Department of Edu-             students).
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 26 of 56




  557 U.S. 465                           HORNE v. FLORES                                          2603
                                        Cite as 129 S.Ct. 2579 (2009)

  This evidence could provide persuasive evi-           demonstrated      progress    of  students
  dence of the current effectiveness of No-             through accountability reforms.18 The
  gales’ ELL programming.16                             original declaratory judgment order, in
      Fourth and finally, NCLB marks a shift            contrast, withdraws the authority of state
  in federal education policy. See Brief for            and local officials to fund and implement
  Petitioner Speaker of the Arizona House               ELL programs that best suit Nogales’
  of Representatives et al. 7–16. NCLB                  needs, and measures effective program-
  grants States ‘‘flexibility’’ to adopt ELL            ming solely in terms of adequate incre-
  programs they believe are ‘‘most effective            mental funding. This conflict with Con-
  for teaching English.’’ § 6812(9). Reflect-           gress’ determination of federal policy may
  ing a growing consensus in education re-              constitute a significantly changed circum-
  search that increased funding alone does              stance, warranting relief. See Railway
  not improve student achievement,17                    Employees v. Wright, 364 U.S. 642, 651, 81
  S 465NCLB expressly refrains from dictating           S.Ct. 368, 5 L.Ed.2d 349 (1961) (noting
   funding levels. Instead, it focuses on the           that a court decree should be modified

  16.  The Court of Appeals interpreted the test-         ‘‘no evidence that the added resources have
    ing data in the record to weigh against a             improved student performance’’); A. LeFevre,
    finding of effective programming in Nogales.          American Legislative Exchange Council, Re-
    See 516 F.3d, at 1157 (noting that ‘‘[t]he            port Card on American Education: A State–
    limits of [Nogales’] progress TTT are apparent        by–State Analysis 132–133 (15th ed.2008)
    in the AIMS test results and reclassification         (concluding that spending levels alone do not
    test results’’); id., at 1169–1170 (citing ‘‘the      explain differences in student achievement);
    persistent achievement gaps documented in             G. Burtless, Introduction and Summary, in
    [Nogales’] AIMS test data’’ between ELL stu-
                                                          Does Money Matter? The Effect of School
    dents and native speakers). We do not think
                                                          Resources on Student Achievement and Adult
    the District Court made sufficient factual find-
                                                          Success 1, 5 (1996) (noting that ‘‘[i]ncreased
    ings to support its conclusions about the ef-
                                                          spending on school inputs has not led to nota-
    fectiveness of Nogales’ ELL programming,
    and we question the Court of Appeals’ inter-          ble gains in school performance’’).
    pretation of the data for three reasons. First,
    as the Court of Appeals recognized, the ab-         18.  Education literature overwhelmingly sup-
    sence of longitudinal data in the record pre-         ports reliance on accountability-based re-
    cludes useful comparisons. See id., at 1155.          forms as opposed to pure increases in spend-
    Second, the AIMS tests—the statewide                  ing. See, e.g., Hanushek & Raymond, Does
    achievement tests on which the Court of Ap-           School Accountability Lead to Improved Stu-
    peals primarily relied and to which the dis-          dent Performance? 24 J. Pol’y Analysis &
    sent cites in Appendix A of its opinion—are           Mgmt. 297, 298 (2005) (concluding that ‘‘the
    administered in English. It is inevitable that        introduction of accountability systems into a
    ELL students (who, by definition, are not yet         state tends to lead to larger achievement
    proficient in English) will underperform as           growth than would have occurred without
    compared to native speakers. Third, the neg-          accountability’’); U.S. Chamber of Com-
    ative data that the Court of Appeals highlights       merce, Leaders and Laggards: A State–by–
    is balanced by positive data. See, e.g., App.         State Report Card on Educational Effective-
    97 (reporting that for the 2005–2006 school           ness 6, 7–10 (2007) (discussing various factors
    year, on average, reclassified students did as
                                                          other than inputs—such as a focus on aca-
    well as, if not better than, native English
                                                          demic standards and accountability—that
    speakers on the AIMS tests).
                                                          have a significant impact on student achieve-
  17.  See, e.g., Hanushek, The Failure of Input–         ment); S. Fuhrman, Introduction, in Rede-
    Based Schooling Policies, 113 Economic J.             signing Accountability Systems for Education
    F64, F69 (2003) (reviewing U.S. data regard-          1, 3–9 (S. Fuhrman & R. Elmore eds.2004);
    ing ‘‘input policies’’ and concluding that al-        S. Hanushek et al., Making Schools Work:
    though such policies ‘‘have been vigorously           Improving Performance and Controlling
    pursued over a long period of time,’’ there is        Costs 151–176 (1994).
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 27 of 56




  2604                         129 SUPREME COURT REPORTER                                 557 U.S. 465


  when ‘‘a change in law brings [the decree]            that because the progress resulted from
  in conflict with statutory objectives’’).             management efforts rather than increased
                                                        funding, its progress was ‘‘fleeting at
                          3                             best.’’ 480 F.Supp.2d, at 1160.
      Structural and management reforms in
  Nogales constitute another relevant                      Entrenched in the framework of incre-
  change in circumstances. These reforms                mental funding, both courts refused to
  S 466were led by Kelt Cooper, the Nogales             consider that Nogales could be taking ‘‘ap-
   superintendent from 2000 to 2005, who                propriate action’’ to address language bar-
   ‘‘adopted policies that ameliorated or elimi-        riers even without having satisfied the
   nated many of the most glaring inadequa-             original order. This was error. The
   cies discussed by the district court.’’ 516          EEOA seeks to provide ‘‘equal educational
   F.3d, at 1156. Among other things, Coo-              opportunity’’ to ‘‘all children enrolled in
   per ‘‘reduce[d] class sizes,’’ ‘‘significantly       public schools.’’ § 1701(a). Its ultimate fo-
   improv[ed] student/teacher ratios,’’ ‘‘im-           cus is on the quality of educational pro-
   proved teacher quality,’’ ‘‘pioneered a uni-         gramming and S 467services provided to stu-
   form system of textbook and curriculum               dents, not the amount of money spent on
   planning,’’ and ‘‘largely eliminated what            them. Accordingly, there is no statutory
   had been a severe shortage of instructional          basis for precluding petitioners from show-
   materials.’’ Id., at 1156–1157. The Court            ing that Nogales has achieved EEOA-com-
  of Appeals recognized that by ‘‘[u]sing               pliant programming by means other than
  careful financial management and applying             increased funding—for example, through
  for ‘all funds available,’ Cooper was able to         Cooper’s structural, curricular, and ac-
  achieve his reforms with limited re-                  countability-based reforms. The weight of
  sources.’’ Id., at 1157. But the Court of             research suggests that these types of local
  Appeals missed the legal import of this               reforms, much more than court-imposed
  observation—that these reforms might                  funding mandates, lead to improved edu-
  have brought Nogales’ ELL programming                 cational opportunities.19 Cooper even tes-
  into compliance with the EEOA even with-              tified that, without the structural changes
  out sufficient ELL incremental funding to             he imposed, ‘‘additional money’’ would not
  satisfy the District Court’s original order.          ‘‘have made any difference to th[e] stu-
  Instead, the Court of Appeals concluded               dents’’ in Nogales. Addendum to Reply
  that to credit Cooper’s reforms would ‘‘pe-           Brief for Petitioner Speaker of the Arizona
  naliz[e]’’ Nogales ‘‘for doing its best to            House of Representatives et al. 15.
  make do, despite Arizona’s failure to com-
  ply with the terms of the judgment,’’ and                [24] The Court of Appeals discounted
  would ‘‘absolve the state from providing              Cooper’s reforms for other reasons as well.
  adequate ELL incremental funding as re-               It explained that while they ‘‘did amelio-
  quired by the judgment.’’ Id., at 1168.               rate many of the specific examples of re-
  The District Court similarly discounted               source shortages that the district court
  Cooper’s achievements, acknowledging                  identified in 2000,’’ they did not ‘‘result in
  that Nogales was ‘‘doing substantially bet-           such success as to call into serious ques-
  ter than it was in 2000,’’ but concluding             tion [Nogales’] need for increased incre-

  19.  See, e.g., M. Springer & J. Guthrie, Politici-     seth, Schoolhouses, Courthouses, and State-
    zation of the School Finance Legal Process, in        houses: Solving the Funding–Achievement
    School Money Trials 102, 121 (W. West & P.            Puzzle in America’s Public Schools 146
    Peterson eds.2007); E. Hanushek & A. Lind-            (2009).
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 28 of 56




  557 U.S. 469                           HORNE v. FLORES                                          2605
                                        Cite as 129 S.Ct. 2579 (2009)

  mental funds.’’ 516 F.3d, at 1169. Among                                     4
  other things, the Court of Appeals re-
                                                            A fourth potentially important change is
  ferred to ‘‘the persistent achievement gaps
                                                        an overall increase in the education fund-
  documented in [Nogales’] AIMS test data’’
                                                        ing available in Nogales. The original de-
  between ELL students and native speak-
                                                        claratory judgment order noted five
  ers, id., at 1170, but any such comparison
                                                        sources of funding that collectively fi-
  must take into account other variables that
                                                        nanced education in the State: (1) the
  may explain the gap. In any event, the
  EEOA requires ‘‘appropriate action’’ to re-           State’s ‘‘base level’’ funding, (2) ELL in-
  move language barriers, § 1703(f), not the            cremental funding, (3) federal grants, (4)
  equalization of results between native and            regular district and county taxes, and (5)
  nonnative speakers on tests administered              special voter-approved district and county
  in English—a worthy goal, to be sure, but             taxes called ‘‘overrides.’’ 172 F.Supp.2d,
  one that may be exceedingly difficult to              at 1227. All five sources have notably
  achieve, especially for older ELL students.           increased since 2000.21 Notwithstanding
                                                        S 469these increases, the Court of Appeals
     S 468The Court of Appeals also referred to
  the subpar performance of Nogales’ high               rejected petitioners’ claim that overall edu-
  schools. There is no doubt that Nogales’              cation funds were sufficient to support
  high schools represent an area of weak-               EEOA-compliant programming in No-
  ness, but the District Court made insuffi-            gales. The court reasoned that diverting
  cient factual findings to support a conclu-           base-level education funds would necessar-
  sion that the high schools’ problems stem             ily hurt other state educational programs,
  from a failure to take ‘‘appropriate action,’’        and was not, therefore, an ‘‘ ‘appropriate’
  and constitute a violation of the EEOA.20             step.’’ 516 F.3d, at 1171. In so doing, it
     The EEOA’s ‘‘appropriate action’’ re-              foreclosed the possibility that petitioners
  quirement grants States broad latitude to             could establish changed circumstances
  design, fund, and implement ELL pro-                  warranting relief through an overall in-
  grams that suit local needs and account for           crease in education funding available in
  local conditions. A proper Rule 60(b)(5)              Nogales.
  inquiry should recognize this and should
  ask whether, as a result of structural and               [25] This was clear legal error. As we
  managerial improvements, Nogales is now               have noted, the EEOA’s ‘‘appropriate ac-
  providing equal educational opportunities             tion’’ requirement does not necessarily re-
  to ELL students.                                      quire any particular level of funding, and

  20.  There are many possible causes for the           21.  The Court of Appeals reported, and it is not
    performance of students in Nogales’ high              disputed, that ‘‘[o]n an inflation-adjusted
    school ELL programs. These include the dif-           statewide basis, including all sources of fund-
    ficulty of teaching English to older students         ing, support for education has increased from
    (many of whom, presumably, were not in                $3,139 per pupil in 2000 to an estimated
    English-speaking schools as younger students)
                                                          $3,570 per pupil in 2006. Adding in all coun-
    and problems, such as drug use and the prev-
                                                          ty and local sources, funding has gone from
    alence of gangs. See Reply Brief for Petition-
    er Speaker of the Arizona House of Represen-          $5,677 per pupil in 2000 to an estimated
    tatives et al. 14–15; Reply Brief for Petitioner      $6,412 per pupil in 2006. Finally, federal
    Superintendent 16–17; App. 116–118. We                funding has increased. In 2000, the federal
    note that no court has made particularized            government provided an additional $526 per
    findings as to the effectiveness of ELL pro-          pupil; in 2006, it provided an estimated
    gramming offered at Nogales’ high schools.            $953.’’ 516 F.3d, at 1155.
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 29 of 56




  2606                       129 SUPREME COURT REPORTER                                 557 U.S. 469


  to the extent that funding is relevant, the        continued enforcement of the District
  EEOA certainly does not require that the           Court’s original order is inequitable within
  money come from any particular source.             the meaning of Rule 60(b)(5), and relief is
  In addition, the EEOA plainly does not             warranted.
  give the federal courts the authority to
  judge whether a State or a school district
                                                                           IV
  is providing ‘‘appropriate’’ instruction in
  other subjects. That remains the province             [26] We turn, finally, to the District
  of the States and the local schools. It is         Court’s entry of statewide relief.23 The
  unfortunate if a school, in order to fund          Nogales district, which is situated along
  ELL programs, must divert money from               the Mexican border, is one of 239 school
  other worthwhile programs, but such deci-          districts in the State of Arizona. Nogales
  sions fall outside the scope of the EEOA.          students make up about one-half of one
  Accordingly, the analysis of petitioners’          per cent of the entire State’s school popu-
  Rule 60(b)(5) motion should evaluate               lation.24 The record contains no factual
  whether the State’s budget for general             findings or evidence that any school dis-
  education funding, in addition to any local        trict other than Nogales failed (much less
  revenues,22 is currently supporting EEOA-          continues to fail) to provide equal edu-
  compliant ELL programming in Nogales.              cational opportunities to ELL students.
     Because the lower courts engaged in an          See App. to Pet. for Cert. in No. 08–294,
  inadequate Rule 60(b)(5) analysis, and be-         pp. 177a–178a. Nor have respondents ex-
  cause the District Court failed to make up-        plained how the EEOA could justify a
  to-date factual findings, the analysis of the      statewide injunction when the only viola-
  lower S 470courts was incomplete and inade-        tion claimed or S 471proven was limited to a
  quate with respect to all of the changed           single district. See Jenkins, 515 U.S., at
  circumstances just noted. These changes            89–90, 115 S.Ct. 2038; Milliken, 433 U.S.,
  are critical to a proper Rule 60(b)(5) analy-      at 280, 97 S.Ct. 2749. It is not even clear
  sis, however, as they may establish that           that the District Court had jurisdiction to
  Nogales is no longer in violation of the           issue a statewide injunction when it is not
  EEOA and, to the contrary, is taking ‘‘ap-         apparent that plaintiffs—a class of No-
  propriate action’’ to remove language bar-         gales students and their parents—had
  riers in its schools. If this is the case,         standing to seek such relief.

  22.  Each year since 2000, Nogales voters have       apply statewide. That has not been done
    passed an override. Revenues from Nogales’         before. It should not have been done in the
    override have increased from $895,891 in           first instance but certainly in light of the
    2001 to $1,674,407 in 2007. App. to Pet. for       changed circumstances’’); see also id., at 17–
    Cert. in No. 08–294, p. 431a.                      18, 21, 26. Accordingly, if petitioners raise
                                                       that argument on remand, the District Court
  23.  The dissent contends that this issue was
                                                       must consider whether there is any legal or
    not raised below, but what is important for
    present purposes is that, for the reasons ex-      factual basis for denying that relief.
    plained in the previous parts of this opinion,
    these cases must be remanded to the District     24.  See Ariz. Dept. of Ed., Research and Eval-
    Court for a proper Rule 60(b)(5) analysis.         uation Section, 2008–2009 October Enroll-
    Petitioners made it clear at oral argument         ment by School, District and Grade 1, 17,
    that they wish to argue that the extension of      http://www.ade.state.az.us/researchpolicy/
    the remedy to districts other than Nogales         AZEnroll/2008–2009/Octenroll2009
    should be vacated. See Tr. of Oral Arg. 63         schoolbygrade.pdf (as visited June 18, 2009,
    (‘‘Here the EEOA has been transmogrified to        and available in Clerk of Court’s case file).
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 30 of 56




  557 U.S. 472                      HORNE v. FLORES                                       2607
                                    Cite as 129 S.Ct. 2579 (2009)

     The only explanation proffered for the         provided by the State’s constitution.’’ Ha-
  entry of statewide relief was based on an         waii v. Office of Hawaiian Affairs, 556
  interpretation of the Arizona Constitution.       U.S. 163, 176 – 177, 129 S.Ct. 1436, 1445,
  We are told that the former attorney gen-         173 L.Ed.2d 333 (2009) (slip op., at 12).
  eral ‘‘affirmatively urged a statewide rem-       Assuming that petitioners, on remand,
  edy because a ‘Nogales only’ remedy               press their objection to the statewide ex-
  would run afoul of the Arizona Constitu-          tension of the remedy, the District Court
  tion’s requirement of ‘a general and uni-         should vacate the injunction insofar as it
  form public school system.’ ’’ Brief for Re-      extends beyond Nogales unless the court
  spondent Flores et al. 38 (quoting Ariz.          concludes that Arizona is violating the
  Const., Art. 11, § 1(A) (some internal quo-       EEOA on a statewide basis.
  tation marks omitted)).                              There is no question that the goal of the
     This concern did not provide a valid           EEOA—overcoming language barriers—is
  basis for a statewide federal injunction. If      a vitally important one, and our decision
  the state attorney general believed that a        will not in any way undermine efforts to
  federal injunction requiring increased            achieve that goal. If petitioners are ulti-
  ELL spending in one district necessitated,        mately granted relief from the judgment,
  as a matter of state law, a similar increase      it will be because they have shown that the
  in every other district in the State, the         Nogales School District is doing exactly
  attorney general could have taken the mat-        what this statute requires—taking ‘‘appro-
  ter to the state legislature or the state         priate action’’ to teach English to students
  courts. But the attorney general did not          who grew up speaking another language.
  do so. Even if she had, it is not clear what
  the result would have been. It is a ques-                                * * *
  tion of state law, to be determined by state        We reverse the judgment of the Court
  authorities, whether the equal funding pro-       of Appeals and remand the cases for the
  vision of the Arizona Constitution would          District Court to determine whether, in
  require a statewide funding increase to           accordance with the standards set out in
  match Nogales’ ELL funding, or would              this opinion, petitioners should be granted
  leave Nogales as a federally compelled ex-        relief from the judgment.
  ception. By failing to recognize this, and           It is so ordered.
  by entering a statewide injunction that
  intruded deeply into the State’s budgetary          Justice BREYER, with whom Justice
  processes based solely on the attorney            STEVENS, Justice SOUTER, and Justice
  general’s interpretation of state law, the        GINSBURG join, dissenting.
  District Court obscured accountability for           The Arizona Superintendent of Public
  the drastic remedy that it entered.               Instruction, the President of the Arizona
     When it is unclear whether an onerous          Senate, and the Speaker of the Arizona
  obligation is the work of the Federal or          House of Representatives (petitioners
  State Government, accountability is dimin-        here) brought a Federal Rule of Civil Pro-
  ished. See S 472New York v. United States,        cedure 60(b)(5) motion in a Federal Dis-
  505 U.S. 144, 169, 112 S.Ct. 2408, 120            trict Court asking the court to set aside a
  L.Ed.2d 120 (1992). Here, the District            judgment (and accompanying orders) that
  Court ‘‘improperly prevent[ed] the citizens       the court had entered in the year 2000.
  of the State from addressing the issue [of        The judgment held that the State of Ari-
  statewide relief] through the processes           zona’s plan for funding its English Lan-
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 31 of 56




  2608                      129 SUPREME COURT REPORTER                               557 U.S. 472


  guage Learner program was S 473arbitrary,        complicated way. It begins by placing this
  and therefore the State had failed to take       case in a category it calls ‘‘institutional
  ‘‘appropriate action to overcome language        reform litigation.’’ Ante, at 2593. It then
  barriers that impede equal participation by      sets forth special ‘‘institutional reform liti-
  its’’ Spanish-speaking public school stu-        gation’’ standards applicable when courts
  dents ‘‘in its instructional programs.’’ 20      are asked to modify S 474judgments and de-
  U.S.C. § 1703(f); Castaneda v. Pickard,          crees entered in such cases. It applies
  648 F.2d 989, 1010 (C.A.5 1981) (interpret-      those standards, and finds that the lower
  ing ‘‘appropriate action’’ to include the pro-   courts committed error.
  vision of ‘‘necessary’’ financial and other         I disagree with the Court for several
  ‘‘resources’’). The moving parties argued        reasons. For one thing, the ‘‘institutional
  that ‘‘significant change[s] either in factual   reform’’ label does not easily fit this case.
  conditions or in law,’’ Rufo v. Inmates of       For another, the review standards the
  Suffolk County Jail, 502 U.S. 367, 384, 112      Court enunciates for ‘‘institutional reform’’
  S.Ct. 748, 116 L.Ed.2d 867 (1992), entitled      cases are incomplete and, insofar as the
  them to relief. The State of Arizona, the        Court applies those standards here, they
  Arizona Board of Education, and the origi-       effectively distort Rule 60(b)(5)’s objec-
  nal plaintiffs in the case (representing stu-    tives. Finally, my own review of the rec-
  dents from Nogales, Arizona) opposed the         ord convinces me that the Court is wrong
  superintendent’s Rule 60(b)(5) motion.           regardless. The lower courts did ‘‘fairly
  They are respondents here.                       consider’’ every change in circumstances
     The District Court, after taking evidence     that the parties called to their attention.
  and holding eight days of hearings, consid-      The record more than adequately supports
  ered all the changed circumstances that          this conclusion. In a word, I fear that the
  the parties called to its attention. The         Court misapplies an inappropriate proce-
  court concluded that some relevant               dural framework, reaching a result that
  ‘‘changes’’ had taken place. But the court       neither the record nor the law adequately
  ultimately found those changes insufficient      supports. In doing so, it risks denying
  to warrant setting aside the original judg-      schoolchildren the English-learning in-
  ment. The Court of Appeals, in a careful-        struction necessary ‘‘to overcome language
  ly reasoned 41–page opinion, affirmed that       barriers that impede’’ their ‘‘equal partic-
  district court determination. This Court         ipation.’’ 20 U.S.C. § 1703(f).
  now sets the Court of Appeals’ decision
                                                                         I
  aside. And it does so, it says, because
  ‘‘the lower courts focused excessively on                              A
  the narrow question of the adequacy of the          To understand my disagreement with
  State’s incremental funding for [English-        the Court, it is unfortunately necessary to
  learning] instruction instead of fairly con-     examine the record at length and in detail.
  sidering the broader question, whether, as       I must initially focus upon the Court’s
  a result of important changes during the         basic criticism of the lower courts’ analy-
  intervening years, the State was fulfilling      sis, namely that the lower courts somehow
  its obligation’’ under the Act ‘‘by other        lost sight of the forest for the trees. In
  means.’’ Ante, at 2588 (emphasis added).         the majority’s view, those courts—as well
     The Court reaches its ultimate conclu-        as this dissent—wrongly focused upon a
  sion—that the lower courts did not ‘‘fairly      subsidiary matter, ‘‘incremental’’ English-
  consider’’ the changed circumstances—in a        learning program ‘‘funding,’’ rather than
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 32 of 56




  557 U.S. 476                       HORNE v. FLORES                                       2609
                                    Cite as 129 S.Ct. 2579 (2009)

   the basic matter, whether ‘‘changes’’ had        the lower courts continuously focused at-
   cured, or had come close to curing, the          tention directly upon it. In the context of
   violation of federal law that underlay the       this case they looked directly at the forest,
   original judgment. Ante, at 2588. In the         not the trees. To return to the school
  Court’s view, it is as if a district court,       desegregation example, the court focused
  faced with a motion to dissolve a school          upon the heart of the matter, the degree of
  desegregation decree, focused only upon           integration, and not upon the number of
  the school district’s failure to purchase         buses the school district had purchased.
  S 47550 decree-required school buses, instead     A description of the statutory context and
   of discussing the basic question, whether        the history of this case makes clear that
   the schools had become integrated without        the Court cannot sensibly drive a S 476wedge
   need for those 50 buses.                         (as it wishes to do) between what it calls
     Thus the Court writes that the lower           the ‘‘incremental funding’’ issue and the
  courts focused so heavily on the original         uncured failure to comply with the require-
  decree’s ‘‘incremental funding’’ require-         ments of federal law.
  ment that they failed to ask whether ‘‘the
  State was fulfilling its obligation under’’                             1
  federal law ‘‘by other means.’’ Ibid. And           The lawsuit filed in this case charged a
  the Court frequently criticizes the Court of      violation of subsection (f) of § 204 of the
  Appeals for having ‘‘focused almost exclu-        Equal Educational Opportunities Act of
  sively on the sufficiency of incremental          1974, 88 Stat. 515, 20 U.S.C. § 1703(f).
  funding,’’ ante, at 2596; for ‘‘confining the     Subsection (f) provides:
  scope of its analysis to’’ the ‘‘incremental
                                                       ‘‘No State shall deny equal educational
  funding requirement,’’ ante, at 2596; for
                                                       opportunity to an individual on account
  having ‘‘asked only whether changed cir-
                                                       of his or her race, color, sex, or national
  cumstances affected [English-learning]
                                                       origin by
  funding and, more specifically TTT incre-
  mental funding,’’ ante, at 2597; for inquir-         TTTTT
  ing only ‘‘into whether the deficiency in            ‘‘(f) the failure by an educational agency
  TTT incremental funding that the District            to take appropriate action to overcome
  Court identified in 2000 had been remed-             language barriers that impede equal
  ied,’’ ibid.; and (in case the reader has not        participation by its students in its in-
  yet gotten the point) for ‘‘focusing so in-          structional programs.’’
  tensively on Arizona’s incremental TTT            The provision is part of a broader Act that
  funding,’’ ante, at 2597. The Court adds          embodies principles that President Nixon
  that the District Court too was wrong to          set forth in 1972, when he called upon the
  have ‘‘asked only whether petitioners had         Nation to provide ‘‘equal educational op-
  satisfied the original declaratory judgment       portunity to every person,’’ including the
  order through increased incremental fund-         many ‘‘poor’’ and minority children long
  ing.’’ Ante, at 2598.                             ‘‘doomed to inferior education’’ as well as
     The problem with this basic criticism is       those ‘‘who start their education under
  that the State’s provision of adequate re-        language handicaps.’’ See Address to the
  sources to its English-learning students,         Nation on Equal Educational Opportunity
  i.e., what the Court refers to as ‘‘incremen-     and Busing, 8 Weekly Comp. of Pres. Doc.
  tal funding,’’ has always been the basic          590, 591 (emphasis added) (hereinafter
  contested issue in this case. That is why         Nixon Address).
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 33 of 56




  2610                       129 SUPREME COURT REPORTER                                557 U.S. 476


      In 1974, this Court wrote that to provide     tices, resources and personnel necessary to
   all students ‘‘with the same facilities, text-   transform’’ its chosen educational theory
   books, teachers, and curriculum’’ will ‘‘ef-     ‘‘into reality.’’ Id., at 1010 (emphasis add-
   fectively foreclos[e]’’ those ‘‘students who     ed). Third, if practices, resources, and
  do not understand English TTT from any            personnel are adequate, the court should
  meaningful education,’’ making a ‘‘mock-          go on to ascertain whether there is some
  ery of public education.’’ Lau v. Nichols,        indication that the programs produce ‘‘re-
  414 U.S. 563, 566, 94 S.Ct. 786, 39 L.Ed.2d       sults,’’ i.e., that ‘‘the language barriers con-
  1 (emphasis added). The same year Con-            fronting students are actually being over-
  gress, reflecting these concerns, enacted         come.’’ Ibid.
  subsection (f) of the Act—a subsection that          Courts in other Circuits have followed
  seeks to ‘‘remove language TTT barriers’’         Castaneda’s approach. See, e.g., Gomez v.
  S 477that impede ‘‘true equality of education-    Illinois State Bd. of Educ., 811 F.2d 1030,
   al opportunity.’’ H.R.Rep. No. 92–1335, p.       1041 (C.A.7 1987); United States v. Texas,
   6 (1972).                                        680 F.2d 356, 371 (C.A.5 1982); S 478Valeria
                                                    G. v. Wilson, 12 F.Supp.2d 1007, 1017–
                        2                           1018 (N.D.Cal.1998). No Circuit Court
     In 1981, in Castaneda v. Pickard, 648          has denied its validity. And no party in
  F.2d 989, the Court of Appeals for the            this case contests the District Court’s deci-
  Fifth Circuit interpreted subsection (f). It      sion to use Castaneda’s three-part stan-
  sought to construe the statutory word ‘‘ap-       dard in the case before us.
  propriate’’ so as to recognize both the obli-
  gation to take account of ‘‘the need of                                  3
  limited English speaking children for lan-           The plaintiffs in this case are a class of
  guage assistance’’ and the fact that the          English Language Learner students, i.e.,
  ‘‘governance’’ of primary and secondary           students with limited proficiency in En-
  education ordinarily ‘‘is properly reserved       glish, who are enrolled in the school dis-
  to TTT state and local educational agen-          trict in Nogales, a small city along the
  cies.’’ Id., at 1008, 1009.                       Mexican border in Arizona in which the
     The court concluded that a court apply-        vast majority of students come from
  ing subsection (f) should engage in three         homes where Spanish is the primary lan-
  inquiries. First, the court should ‘‘ascer-       guage. In 1992, they filed the present
  tain’’ whether the school system, in respect      lawsuit against the State of Arizona, its
  to students who are not yet proficient in         Board of Education, and the superinten-
  English, ‘‘is pursuing’’ an English-learning      dent, claiming that the State had violated
  program that is ‘‘informed by an edu-             subsection (f), not by failing to adopt
  cational theory recognized as sound by            proper English-learning programs, but by
  some experts in the field or, at least,           failing ‘‘to provide financial and other re-
  deemed a legitimate experimental strate-          sources necessary’’ to make those pro-
  gy.’’ Ibid. Second, that court should de-         grams a practical reality for Spanish-
  termine ‘‘whether the programs and prac-          speaking students. App. 7, ¶ 20 (emphasis
  tices actually used by [the] school system        added); see Castaneda, supra, at 1010
  are reasonably calculated to implement ef-        (second, i.e., ‘‘resource,’’ requirement). In
  fectively the educational theory adopted by       particular, they said, ‘‘[t]he cost’’ of pro-
  the school,’’ which is to say that the school     grams that would allow those students to
  system must ‘‘follow through with prac-           learn effectively, say, to read English at a
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 34 of 56




  557 U.S. 480                       HORNE v. FLORES                                       2611
                                    Cite as 129 S.Ct. 2579 (2009)

  proficient level, ‘‘far exceeds the only fi-      an additional $424 per English-learning
  nancial assistance the State theoretically        child. Id., at 1228. Adjusted for inflation
  provides.’’ App. 7, ¶ 20(a).                      to the year 2000, the extra cost per stu-
                                                    dent of the State’s English-learning pro-
    The students sought a declaration that
                                                    gram was $617 per English-learning child.
  the State had ‘‘systematically TTT failed or
  refused to provide fiscal as well as other          (4) In the year 2000, the State’s funding
  resources sufficient to enable’’ the Nogales      formula provided school districts with only
  School District and other ‘‘similarly situat-     $150 to pay for the $617 in extra costs per
  ed [school] districts’’ to ‘‘establish and        child that the State assumed were needed
  maintain’’ successful programs for English        to pay for its English-learning program.
  learners. Id., at 10, ¶ 28. And they              Id., at 1229.
  sought an appropriate injunction requiring           The record contains no suggestion that
  the provision of such resources. The state        Nogales, or any other school district, could
  defendants answered the complaint. And            readily turn anywhere but to the State to
  after resolving disagreements on various          find the $467 per-student difference be-
  subsidiary issues, see id., at 19–30, the         tween the amount the State assumed was
  parties proceeded to trial on the remaining       needed and the amount that it made avail-
  disputed issue in the case, namely whether        able. See id., at 1230. Nor does the
  the State and its education authorities ‘‘ad-     record contain any suggestion that No-
  equately fund and oversee’’ their English-        gales or any other school district could
  learning program. S 479172 F.Supp.2d 1225,        have covered additional costs by redistrib-
                                                    uting ‘‘base level,’’ typical-child funding it
  1226 (D.Ariz.2000) (emphasis added).
                                                    received. (In the year 2000 Arizona, com-
    In January 2000, after a three-day              pared with other States, provided the
  bench trial, the District Court made 64           third-lowest amount of funding per child.
  specific factual findings, including the fol-     U.S. Dept. of Education, S 480Institute of
  lowing:                                           Education Sciences, National Center for
     (1) The State assumes that its school          Education Statistics, T. Snyder, S. Dillow,
  districts need (and will obtain from local        & C. Hoffman, Digest of Education Statis-
  and statewide sources) funding equal to a         tics 2008, Ch. 2, Revenues and Expendi-
  designated ‘‘base level amount’’ per child—       tures, Table 184, http://nces.ed.gov/pubs
  reflecting the funding required to educate        2009/2009020.pdf (hereinafter 2008 Digest)
  a ‘‘typical’’ student, 516 F.3d 1140, 1147        (all Internet materials as visited June 23,
  (C.A.9 2008)—along with an additional             2009, and available in Clerk of Court’s case
  amount needed to educate each child with          file).)
  special educational needs, including those           Based on these, and related findings, the
  children who are not yet proficient in En-        District Court concluded that the State’s
  glish. 172 F.Supp.2d, at 1227–1228.               method of paying for the additional costs
                                                    associated with English-learning education
    (2) In the year 2000, the ‘‘base level
                                                    was ‘‘arbitrary and capricious and [bore]
  amount’’ the State assumed necessary to
                                                    no relation to the actual funding needed.’’
  educate a typical child amounted to rough-
                                                    172 F.Supp.2d, at 1239. The court added
  ly $3,174 (in year 2000 dollars). Id., at
                                                    that the State’s provision of financial re-
  1227.                                             sources was ‘‘not reasonably calculated to
     (3) A cost study conducted by the State        effectively implement’’ the English-learn-
  in 1988 showed that, at that time, English-       ing program chosen by the State. Ibid.
  learning programming cost school districts        Hence, the State had failed to take ‘‘appro-
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 35 of 56




  2612                      129 SUPREME COURT REPORTER                              557 U.S. 480


  priate action’’ to teach English to non-        here (the Arizona Superintendent of Public
  English-speaking students, in that it had       Instruction, the President of Arizona’s
  failed (in Castaneda’s words) to provide        Senate, and the Speaker of its House of
  the ‘‘practices, resources, and personnel’’     Representatives) asked the District Court
  necessary to make its chosen educational        (1) to consider whether HB 2064, as enact-
  theory a ‘‘reality.’’ Id., at 1238–1239; see    ed, would satisfy its judgment and injunc-
  also § 1703(f); Castaneda, 648 F.2d, at         tive orders, (2) to forgive the contempt fine
  1010.                                           liability that the State had accrued, and (3)
     The District Court consequently entered      to dissolve the injunctive orders and grant
  judgment in the students’ favor. The            relief from the 2000 judgment. Motion of
  court later entered injunctions (1) requir-     Intervenors to Purge Contempt, Dissolve
  ing the State to ‘‘prepare a cost study to      Injunctions, Declare the Judgment and Or-
  establish the proper appropriation to effec-    ders Satisfied, and Set Aside Injunctions
  tively implement’’ the State’s own English-     as Void, No. CV–92–596–TUC–RCC
  learning program, and (2) requiring the         (D.Ariz.), Dkt. No. 422, pp. 1–2 (hereinaf-
  State to develop a funding mechanism that       ter Motion to Purge).
  would bear some ‘‘reasonabl[e]’’ or ‘‘ra-         The dissolution request, brought under
  tional relatio[n] to the actual funding         Rule 60(b)(5), sought relief in light of
  needed’’ to ensure that non-English-speak-      changed circumstances. The ‘‘significant
  ing students would ‘‘achieve mastery’’ of       changed       circumstances’’       identified
  the English language. See, e.g., 160            amounted to changes in the very circum-
  F.Supp.2d 1043, 1045, 1047 (D.Ariz.2000);       stances that underlay the initial finding of
  No. CV–92–596–TUCACM, 2001 WL                   violation, namely Arizona’s funding-based
  1028369, *2 (D.Ariz., June 25, 2001) (em-       failure to provide adequate English-learn-
  phasis added).                                  ing educational resources. The moving
      The State neither appealed nor complied     parties asserted that ‘‘Arizona has poured
  with the 2000 declaratory judgment or any       money’’ into Nogales as a result of various
  of the injunctive orders. When, during the      funding changes, id., at 5. They pointed to
  next few years, the State failed to produce     a 0.6% addition to the state sales tax; the
  either a study of the type ordered or a         dedication of a portion of the State’s share
  funding program rationally related to need      of Indian gaming proceeds to Arizona
  for financial resources, the court imposed a    school districts; to the increase in federal
  S 481series of fines upon the State designed    funding since 2001; and to HB 2064’s in-
   to lead the State to comply with its orders.   crease in state-provided funding. Id., at
   405 F.Supp.2d 1112, 1120 (D.Ariz.2005).        5–8. The parties said that, in light of
     In early 2006, the state legislature be-     these ‘‘dramatic’’ additions to the funding
  gan to consider HB 2064, a bill that,           available for education in Arizona, the
  among other things, provided for the cre-       court should S 482‘‘declare the judgment and
  ation of a ‘‘Task Force’’ charged to develop    orders satisfied, and TTT relieve defen-
  ‘‘cost-efficient’’ methods for teaching En-     dants from the judgment and orders under
  glish. The bill would also increase the         Rule 60(b)(5).’’ Id., at 8.
  appropriation for teaching English to stu-        In April 2006, the District Court held
  dents who needed to learn it (though it         that HB 2064 by itself did not adequately
  prohibited the spending of any increase         satisfy the court’s orders; it denied the
  upon any particular student for more than       request to forgive the fines; but it did not
  two years). In March 2006, the petitioners      decide the petitioners’ Rule 60(b)(5) mo-
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 36 of 56




  557 U.S. 483                       HORNE v. FLORES                                       2613
                                    Cite as 129 S.Ct. 2579 (2009)

  tion. In August 2006, the Court of Ap-            of Appeals affirmed the District Court’s
  peals ordered the District Court to decide        conclusions, setting forth its reasons, as I
  that motion, and, in particular, to consider      have said, in a lengthy and detailed opin-
  whether changes to ‘‘the landscape of edu-        ion. The state superintendent, along with
  cational funding TTT required modification        the Speaker of the Arizona House of Rep-
  of the original court order or otherwise          resentatives and the President of the Ari-
  had a bearing on the appropriate remedy.’’        zona Senate, sought certiorari, and we
  204 Fed.Appx. 580, 582 (C.A.9 2006) (mem-         granted the petition.
  orandum).
     In January 2007, the District Court held                             B
  a hearing that lasted eight days and pro-            Five conclusions follow from the descrip-
  duced an evidentiary transcript of 1,684          tion of the case I have just set forth.
  pages. The hearing focused on the                 First, the Rule 60(b)(5) ‘‘changes’’ upon
  changes that the petitioners said had oc-         which the District Court focused included
  curred and justified setting aside the origi-     the ‘‘changed teaching methods’’ and the
  nal judgment. The petitioners pointed to          ‘‘changed administrative systems’’ that the
  three sets of changed circumstances—all           Court criticizes the District Court for ig-
  related to ‘‘practices, resources, and per-       noring. Compare ante, at 2600 – 2601,
  sonnel’’—which, in their view, showed that        2604 – 2605, with Parts III–A, III–C, in-
  the judgment and the related orders were          fra. Those changes were, in the petition-
  no longer necessary. They argued that             ers’ view, related to the ‘‘funding’’ issue,
  the changes had brought the State into            for those changes reduced the need for
  compliance with the Act’s requirements.           increased funding. See Motion to Purge,
  The three sets of changes consisted of (1)        p. 7. I concede that the majority of the
  increases in the amount of funding avail-         District Court’s factual findings focused on
  able to Arizona school districts; (2)             funding, see ante, at 2599. But where is
  changes in the method of English-learning         the legal error, given that the opinion
  instruction; and (3) changes in the admin-        clearly shows that the District Court con-
  istration of the Nogales school district.         sidered, ‘‘ ‘focus[ed]’ ’’ upon, and wrote
  These changes, the petitioners said, had          about all the matters petitioners raised?
  cured the resource-linked deficiencies that       Ibid.; 480 F.Supp.2d, at 1160–1161.
  were noted in the District Court’s 2000              Second, the District Court and the
  judgment, 172 F.Supp.2d, at 1239, and ren-        Court of Appeals focused more heavily
  dered enforcement of the judgment and             upon ‘‘incremental funding’’ costs, see
  related orders unnecessary.                       ante, at 2596 – 2599, for the reason that
     Based on the hearing and the briefs, the       the State’s provision for those costs—i.e.,
  District Court again found that HB 2064           its provision of the resources necessary to
  by itself did not cure the ‘‘resource’’ prob-     run an adequate English-learning pro-
  lem; it found that all of the changes, re-        gram—was the basic contested issue at the
  source-related and otherwise, including the       2000 trial and the sole basis for the Dis-
  new teaching and administrative methods,          trict Court’s finding of a statutory viola-
  taken together, were not sufficient S 483to       tion. 172 F.Supp.2d, at 1226. That is, the
  warrant setting aside the judgment or the         sole subsection (f) dispute in the case origi-
  injunctive orders; and it denied the Rule         nally was whether the State provides the
  60(b)(5) motion for relief. 480 F.Supp.2d         ‘‘practices, resources, and personnel neces-
  1157, 1164–1167 (D.Ariz.2007). The Court          sary’’ to implement its English-learning
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 37 of 56




  2614                        129 SUPREME COURT REPORTER                            557 U.S. 483


   program. Castaneda, 648 F.2d, at 1010.            Amici Curiae 10–13; Structured English
  S 484To be sure, as the Court points out,          Immersion Models of the Arizona English
   changes other than to the State’s funding         Language Learners Task Force, http://
   system could demonstrate that Nogales             www.ade.state.az.us/       ELLTaskForce/
   was receiving the necessary resources.            2008/SEIModels05–14–08.pdf (describing
   See, e.g., ante, at 2600 – 2601. But given        Arizona’s requirement that S 485English-
   the centrality of ‘‘resources’’ to the case, it   learning students receive four hours of
   is hardly surprising that the courts below        language-acquisition instruction per day
   scrutinized the State’s provision of ‘‘incre-     from specially trained teachers using des-
   mental funding,’’ but without ignoring the        ignated English-learning materials); Ima-
   other related changes to which petitioners        zeki, Assessing the Costs of Adequacy in
   pointed, such as changes in teaching meth-        California Public Schools, 3 Educ. Fin. &
   ods and administration (all of which the          Pol’y 90, 100 (2008) (estimating that En-
   District Court rejected as insufficient).         glish-learning students require 74% more
   See Part III, infra.                              resources than typical students). That is
     Third, the type of issue upon which the         why the petitioners, opposed as they are to
  District Court and Court of Appeals fo-            the District Court’s judgment and orders,
  cused lies at the heart of the statutory           admitted to the District Court that En-
  demand for equal educational opportunity.          glish learners ‘‘need extra help and that
  A State’s failure to provide the ‘‘practices,      costs extra money.’’ See 480 F.Supp.2d, at
  resources, and personnel necessary’’ to            1161.
  eliminate the educational burden that ac-
  companies a child’s inability to speak En-            Fourth, the ‘‘resource’’ issue that the
  glish is precisely what the statute forbids.       District Court focused upon when it decid-
  See Castaneda, supra, at 1010 (emphasiz-           ed the Rule 60(b)(5) motion, and the statu-
  ing the importance of providing ‘‘re-              tory subsection (f) issue that lies at the
  sources’’); Nixon Address 593 (referring to        heart of the court’s original judgment (and
  the importance of providing ‘‘financial sup-       the plaintiffs’ original complaint) are not
  port’’). And no one in this case suggests          different issues, as the Court claims. See
  there is no need for those resources, e.g.,        ante, at 2599 – 2600. Rather in all essen-
  that there are no extra costs associated           tial respects they are one and the same
  with English-learning education irrespec-          issue. In focusing upon the one, the Dis-
  tive of the teaching method used. En-              trict Court and Court of Appeals were
  glish-learning students, after all, not only       focusing upon the other. For all practical
  require the instruction in ‘‘academic con-         purposes, changes that would have proved
  tent areas’’ like math and science that            sufficient to show the statutory violation
  ‘‘typical’’ students require, but they also        cured would have proved sufficient to war-
  need to increase their proficiency in speak-       rant setting aside the original judgment
  ing, reading, and writing English. This            and decrees, and vice versa. And in con-
  language-acquisition instruction requires          text, judges and parties alike were fully
  particular textbooks and other instruction-        aware of the modification/violation rela-
  al materials, teachers trained in the              tionship.    See, e.g., Intervenor–Defen-
  school’s chosen method for teaching En-            dants’ Closing Argument Memorandum,
  glish, special assessment tests, and tutor-        No. CV–92–596–TUC–RCC (D.Ariz.), Dkt.
  ing and other individualized instruction—          No. 631, p. 1 (arguing that factual changes
  all of which resources cost money. Brief           had led to ‘‘satisf[action]’’ of the judg-
  for Tucson Unified School District et al. as       ment).
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 38 of 56




  557 U.S. 487                        HORNE v. FLORES                                       2615
                                     Cite as 129 S.Ct. 2579 (2009)

    To say, as the Court does, that ‘‘[f]und-        see that the chosen program benefits from
  ing is merely one tool that may be em-             a funding system that is not ‘‘arbitrary and
  ployed to achieve the statutory objective,’’       capricious,’’ but instead ‘‘bear[s] a rational
  ante, at 2600, while true, is beside the           relationship’’ to the resources needed to
  point. Of course, a State might violate the        implement the State’s method. No. CV–
  Act in other ways. But one way in which            92–596–TUCACM, 2001 WL 1028369, *2.
  a State can violate the Act is to fail to
  provide necessary ‘‘practices, resources,                               II
  and personnel.’’ And that is the way the              Part I shows that there is nothing suspi-
  District Court found that the State had
                                                     cious or unusual or unlawful about the
  violated the Act here. Thus, whatever
                                                     lower courts having focused primarily
  might be true of some other S 486case, in this
                                                     upon changes related to the resources Ari-
  case the failure to provide adequate re-
                                                     zona would devote to English-learning ed-
  sources and the underlying subsection (f)
                                                     ucation (while also taking account of all
  violation were one and the same thing.
                                                     the changes the petitioners raised). Thus
     Fifth, the Court is wrong when it sug-          the Court’s S 487basic criticism of the lower
  gests that the District Court ordered ‘‘in-        court decisions is without foundation. I
  creased incremental funding,’’ ante, at            turn next to the Court’s discussion of the
  2598; when it faults the District Court for        standards of review the Court finds appli-
  effectively ‘‘dictating state or local budget      cable to ‘‘institutional reform’’ litigation.
  priorities,’’ ante, at 2594; when it claims
  that state officials welcomed the result ‘‘as         To understand my concern about the
  a means of achieving appropriations objec-         Court’s discussion of standards, it is im-
  tives,’’ ante, at 2593, n. 3; and when it          portant to keep in mind the well-known
  implies that the District Court’s orders           standards that ordinarily govern the evalu-
  required the State to provide a ‘‘particular       ation of Rule 60(b)(5) motions. The Rule
  level of funding,’’ ante, at 2605. The Dis-        by its terms permits modification of a
  trict Court ordered the State to produce a         judgment or order (1) when ‘‘the judgment
  plan that set forth a ‘‘reasonable’’ or ‘‘ra-      has been satisfied,’’ (2) ‘‘released,’’ or (3)
  tional’’ relationship between the needs of         ‘‘discharged;’’ when the judgment or order
  English-learning students and the re-              (4) ‘‘is based on an earlier judgment that
  sources provided to them. The orders ex-           has been reversed or vacated;’’ or (5) ‘‘ap-
  pressed no view about what kind of En-             plying [the judgment] prospectively is no
  glish-learning program the State should            longer equitable.’’ No one can claim that
  use. Nor did the orders say anything               the second, third, or fourth grounds are
  about the amount of ‘‘appropriations’’ that        applicable here. The relevant judgment
  the State must provide, ante, at 2593, n. 3,       and orders have not been released or dis-
  or about any ‘‘particular funding mecha-           charged; nor is there any relevant earlier
  nism,’’ ante, at 2597, that the State was          judgment that has been reversed or vacat-
  obligated to create. Rather, the District          ed. Thus the only Rule 60(b)(5) questions
  Court left it up to the State ‘‘to recom-          are whether the judgment and orders have
  mend [to the legislature] the level of fund-       been satisfied, or, if not, whether their
  ing necessary to support the programs              continued application is ‘‘equitable.’’ And,
  that it determined to be the most effec-           as I have explained, in context these come
  tive.’’ 160 F.Supp.2d, at 1044. It ordered         down to the same question: Is continued
  no more than that the State (whatever              enforcement inequitable because the de-
  kind of program it decided to use) must            fendants have satisfied the 2000 declarato-
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 39 of 56




  2616                      129 SUPREME COURT REPORTER                               557 U.S. 487


  ry judgment or at least have come close to       necessary implementations of federal law’’
  doing so, and, given that degree of satis-       (emphasis added;         internal quotation
  faction, would it work unnecessary harm to       marks omitted). Ante, at 2595. The
  continue the judgment in effect? See su-         Court adds that in an ‘‘institutional reform
  pra, at 2595.                                    litigation’’ case, a court must also take
     To show sufficient inequity to warrant        account of the need not to maintain de-
  Rule 60(b)(5) relief, a party must show          crees in effect for too long a time, ante, at
  that ‘‘a significant change either in factual    2594 – 2595, the need to take account of
  conditions or in law’’ renders continued         ‘‘sensitive federalism concerns,’’ ante, at
  enforcement of the judgment or order             2593, and the need to take care lest ‘‘con-
  ‘‘detrimental to the public interest.’’          sent decrees’’ reflect collusion between pri-
  Rufo, 502 U.S., at 384, 112 S.Ct. 748. The       vate plaintiffs and state defendants at the
  party can claim that ‘‘the statutory or de-      expense of the legislative process, ante, at
  cisional law has changed to make legal           2594.
  what the decree was designed to prevent.’’           Taking these cases and considerations
  Id., at 388, 112 S.Ct. 748; see also Rail-       together, the majority says the critical
  way Employees v. Wright, 364 U.S. 642,           question for the lower courts is ‘‘whether
  651, 81 S.Ct. 368, 5 L.Ed.2d 349 (1961).         ongoing enforcement of the original order
  Or the party can claim that relevant facts       was supported by an ongoing violation of
  have changed to the point where contin-          federal law (here [subsection (f) ] ).’’ Ante,
  ued enforcement of the judgment, order,          at 2597. If not—i.e., if a current violation
  or decree S 488as written would work, say,       of federal law cannot be detected—then
  disproportionately serious harm.         See     ‘‘ ‘responsibility for discharging the State’s
  Rufo, supra, at 384, 112 S.Ct. 748 (modifi-      obligations [must be] returned promptly to
  cation may be appropriate when changed           the State.’ ’’ Ante, at 2596.
  circumstances make enforcement ‘‘sub-                One problem with the Court’s discus-
  stantially more onerous’’ or ‘‘unworkable        sion of its standards is that insofar as the
  because of unforeseen obstacles’’).              considerations it mentions are widely
      The Court acknowledges, as do I, as did      S 489accepted, the lower courts fully ac-
  the lower courts, that Rufo’s ‘‘flexible stan-    knowledged and followed them. The de-
  dard’’ for relief applies. The Court also         cisions below, like most Rule 60(b)(5) de-
  acknowledges, as do I, as did the lower           cisions, reflect the basic factors the Court
  courts, that this ‘‘flexible standard’’ does      mentions. The lower court opinions indi-
  not itself define the inquiry a court passing     cate an awareness of the fact that equita-
  on a Rule 60(b)(5) motion must make. To           ble decrees are subject to a ‘‘flexible
  give content to this standard, the Court          standard’’ permitting modification when
  refers to Milliken v. Bradley, 433 U.S.           circumstances, factual or legal, change
  267, 282, 97 S.Ct. 2749, 53 L.Ed.2d 745           significantly. 516 F.3d, at 1163; 480
  (1977), in which this Court said that a           F.Supp.2d, at 1165 (citing Rufo, supra, at
  decree cannot seek to ‘‘eliminat[e] a condi-      383, 112 S.Ct. 748). The District Court’s
  tion that does not violate’’ federal law or       application of Castaneda’s interpretation
  ‘‘flow from such a violation,’’ ante, at 2595,    of subsection (f), 648 F.2d, at 1009, along
  and to Frew v. Hawkins, 540 U.S. 431, 441,        with its efforts to provide state officials
  124 S.Ct. 899, 157 L.Ed.2d 855 (2004), in         wide discretionary authority (about the
  which this Court said that a ‘‘consent de-        level of funding and the kind of funding
  cree’’ must be ‘‘limited to reasonable and        plan), show considerable sensitivity to
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 40 of 56




  557 U.S. 491                        HORNE v. FLORES                                        2617
                                      Cite as 129 S.Ct. 2579 (2009)

  ‘‘federalism    concerns.’’ And given the           It mentions but fails to apply others. As a
  many years     (at least seven) of state non-       result, I am uncertain, and perhaps others
  compliance,    it is difficult to see how the       will be uncertain, whether the Court has
  decree can     have remained in place too           set forth a correct and workable method
  long.                                               for analyzing a Rule 60(b)(5) motion.
      Nor is the decree at issue here a ‘‘con-
   sent decree’’ as that term is normally un-            First, a basic principle of law that the
   derstood in the institutional litigation con-      Court does not mention—a principle appli-
   text. See ante, at 2593 – 2595. The State          cable in this case as in others—is that, in
   did consent to a few peripheral matters            the absence of special circumstances (e.g.,
   that have nothing to do with the present           plain error), a judge need not consider
   appeal. App. 19–30. But the State vigor-           issues or factors that the parties them-
   ously contested the plaintiffs’ basic original     selves do not raise. That principle of law
   claim, namely, that the State failed to take       is longstanding, it is reflected in Black-
   resource-related ‘‘appropriate action’’ with-      stone, and it perhaps comes from yet an
   in the terms of subsection (f). The State          earlier age. 3 Commentaries on the Laws
   presented proofs and evidence to the Dis-          of England 455 (1768) (‘‘[I]t is a practice
   trict Court designed to show that no viola-        unknown to our law’’ when examining the
   tion of federal law had occurred, and it           decree of an inferior court, ‘‘to examine the
   opposed entry of the original judgment             justice of the TTT decree by evidence that
   and every subsequent injunctive order,             was never produced below’’); Clements v.
   save the relief sought by petitioners here.        Macheboeuf, 92 U.S. 418, 425, 23 L.Ed. 504
   I can find no evidence, beyond the Court’s
                                                      (1876) (‘‘Matters not assigned for error will
   speculation, showing that some state offi-
                                                      not be examined’’); see also Savage v.
   cials have ‘‘welcomed’’ the District Court’s
                                                      United States, 92 U.S. 382, 388, 23 L.Ed.
   decision ‘‘as a means of achieving appropri-
                                                      660 (1876) (where a party with the ‘‘burden
   ations objectives that could not [otherwise]
                                                      TTT to establish’’ a ‘‘charge TTT fails to
   be achieved.’’ Ante, at 2593, n. 3. But
                                                      introduce any TTT evidence to support it,
  even were that so, why would such a fact
  matter here more than in any other case in          the presumption is that the charge is with-
  which some state employees believe a liti-          out any foundation’’); McCoy v. Massa-
  gant who sues the State is right? I con-            chusetts Inst. of Technology, 950 F.2d 13,
  cede that the State did not appeal the              22 (C.A.1 1991) (‘‘It is hornbook law that
  District Court’s original order or the ensu-        theories not raised squarely in the district
  ing injunctions.         But the fact that          court cannot be surfaced for the first time
  S 490litigants refrain from appealing does not      on appeal’’ for ‘‘[o]verburdened trial judges
   turn a litigated judgment into a ‘‘consent         cannot be expected to be mind readers’’).
   decree.’’ At least, I have never before            As we have recognized, it would be diffi-
   heard that term so used.                           cult to operate an adversary system of
    Regardless, the Court’s discussion of             justice without applying such a principle.
  standards raises a far more serious prob-           See Duignan v. United States, 274 U.S.
  lem. In addition to the standards I have            195, 200, 47 S.Ct. 566, 71 L.Ed. 996 (1927).
  discussed, supra, at 2615 – 2616, our prece-        But the majority S 491repeatedly considers
  dents recognize other, here outcome-deter-          precisely such claims. See, e.g., ante, at
  minative, hornbook principles that apply            2602 – 2604 (considering significant mat-
  when a court evaluates a Rule 60(b)(5)              ters not raised below); ante, at 2606 – 2607
  motion. The Court omits some of them.               (same).
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 41 of 56




  2618                      129 SUPREME COURT REPORTER                               557 U.S. 491


     Second, a hornbook Rule 60(b)(5) princi-      amounts to having a ‘‘decree set aside
  ple, which the Court mentions, ante, at          entirely’’ must S 492show both (1) that the
  2593, is that the party seeking relief from      decree’s objects have been ‘‘attained,’’
  a judgment or order ‘‘bears the burden of        Frew, 540 U.S., at 442, 124 S.Ct. 899, and
  establishing that a significant change in        (2) that it is unlikely, in the absence of the
  circumstances warrants’’ that relief. Rufo,      decree, that the unlawful acts it prohibited
  502 U.S., at 383, 112 S.Ct. 748 (emphasis        will again occur. This Court so held in
  added); cf. Board of Ed. of Oklahoma City        Dowell, a case in which state defendants
  Public Schools v. Dowell, 498 U.S. 237,          sought relief from a school desegregation
  249, 111 S.Ct. 630, 112 L.Ed.2d 715 (1991)       decree on the ground that the district was
  (party moving for relief from judgment           presently operating in compliance with the
  must make a ‘‘sufficient showing’’ of            Equal Protection Clause. The Court
  change in circumstances). But the Court          agreed with the defendants that ‘‘a finding
  does not apply that principle. See, e.g.,        by the District Court that the Oklahoma
  ante, at 2604 – 2605, and 2606 n. 22 (hold-      City School District was being operated in
  ing that movants potentially win because         compliance with TTT the Equal Protection
  of failure of record to show that English-       Clause’’ was indeed relevant to the ques-
  learning problems do not stem from causes        tion whether relief was appropriate. 498
  other than funding); see also ante, at           U.S., at 247, 111 S.Ct. 630. But the Court
  2601 – 2603 (criticizing lower courts for        added that, to show entitlement to relief,
  failing to consider argument not made).          the defendants must also show that ‘‘it was
                                                   unlikely that the [school board] would re-
      Third, the Court ignores the well-estab-     turn to its former ways.’’ Ibid. Only then
  lished distinction between a Rule 60(b)(5)       would the ‘‘purposes of the desegregation
  request to modify an order and a request         litigation ha[ve] been fully achieved.’’
  to set an unsatisfied judgment entirely          Ibid. The principle, as applicable here,
  aside—a distinction that this Court has          simply underscores petitioners’ failure to
  previously emphasized. Cf. Rufo, supra,          show that the ‘‘changes’’ to which they
  at 389, n. 12, 112 S.Ct. 748 (emphasizing        pointed were sufficient to warrant entirely
  that ‘‘we do not have before us the ques-        setting aside the original court judgment.
  tion whether the entire decree should be
                                                      Fifth, the majority mentions, but fails to
  vacated’’). Courts normally do the latter
                                                   apply, the basic Rule 60(b)(5) principle
  only if the ‘‘party’’ seeking ‘‘to have’’ the
                                                   that a party cannot dispute the legal con-
  ‘‘decree set aside entirely’’ shows ‘‘that the
                                                   clusions of the judgment from which relief
  decree has served its purpose, and there is
                                                   is sought. A party cannot use a Rule
  no longer any need for the injunction.’’ 12      60(b)(5) motion as a substitute for an ap-
  J. Moore et al., Moore’s Federal Practice        peal, say, by attacking the legal reasoning
  § 60.47[2][c] (3d ed.2009) (hereinafter          underlying the original judgment or by
  Moore). Instead of applying the distinc-         trying to show that the facts, as they were
  tion, the majority says that the Court of        originally, did not then justify the order’s
  Appeals ‘‘strayed’’ when it referred to situ-    issuance. Browder v. Director, Dept. of
  ations in which changes justified setting an     Corrections of Ill., 434 U.S. 257, 263, n. 7,
  unsatisfied judgment entirely aside as           98 S.Ct. 556, 54 L.Ed.2d 521 (1978); Unit-
  ‘‘ ‘likely rare.’ ’’ Ante, at 2595.              ed States v. Swift & Co., 286 U.S. 106, 119,
    Fourth, the Court says nothing about           52 S.Ct. 460, 76 L.Ed. 999 (1932) (party
  the well-established principle that a party      cannot claim that injunction could not law-
  moving under Rule 60(b)(5) for relief that       fully have been applied ‘‘to the conditions
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 42 of 56




  557 U.S. 494                       HORNE v. FLORES                                        2619
                                     Cite as 129 S.Ct. 2579 (2009)

  that existed at its making’’). Nor can a              Sixth, the Court mentions, but fails to
  party require a court to retrace old legal         apply, the well-settled legal principle that
  ground, say, by re-making or rejustifying          appellate courts, including this Court, re-
  its original ‘‘constitutional decision every       view district court denials of Rule 60(b)
  time an effort [is] made to enforce or             motions (of the kind before us) for abuse of
  modify’’ an order. Rufo, supra, at 389–            discretion. See Browder, supra, at 263, n.
  390, 112 S.Ct. 748 (internal quotation             7, 98 S.Ct. 556; Railway Employees, su-
  marks omitted); see also S 493Frew, supra,         pra, at 648–650, 81 S.Ct. 368. A reviewing
  at 438, 124 S.Ct. 899 (rejecting argument          court must not substitute its judgment for
  that federal court lacks power to enforce          that of the district court. See National
  an order ‘‘unless the court first identifies,      Hockey League v. Metropolitan Hockey
  at the enforcement stage, a violation of           Club, Inc., 427 U.S. 639, 642, 96 S.Ct. 2778,
  federal law’’).                                    49 L.Ed.2d 747 (1976) (per curiam); see
     Here, the original judgment rested upon         also S 494Calderon v. Thompson, 523 U.S.
  a finding that the State had failed to pro-        538, 567–568, 118 S.Ct. 1489, 140 L.Ed.2d
  vide Nogales with adequate funding ‘‘re-           728 (1998) (SOUTER, J., dissenting) (‘‘[A]
  sources,’’ Castaneda, 648 F.2d, at 1010, in        high degree of deference to the court exer-
  violation of subsection (f)’s ‘‘appropriate        cising discretionary authority is the hall-
  action’’ requirement. How then can the             mark of [abuse of discretion] review’’).
  Court fault the lower courts for first and         Particularly where, as here, entitlement to
  foremost seeking to determine whether              relief depends heavily upon fact-related
  Arizona had developed a plan that would            determinations, the power to review the
  provide Nogales with adequate funding              district court’s decision ‘‘ought seldom to
  resources? How can it criticize the lower          be called into action,’’ namely only in the
  courts for having ‘‘insulated the policies         rare instance where the Rule 60(b) stan-
  embedded in the order TTT from challenge           dard ‘‘appears to have been misapprehend-
  and amendment,’’ ante, at 2596, for having         ed or grossly misapplied.’’ Cf. Universal
  failed to appreciate that ‘‘funding is simply      Camera Corp. v. NLRB, 340 U.S. 474,
  a means, not the end’’ of the statutory            490–491, 71 S.Ct. 456, 95 L.Ed. 456 (1951).
  requirement, ante, at 2597, and for having         The Court’s bare assertion that a court
  misperceived ‘‘the nature of the obligation        abuses its discretion when it fails to order
  imposed by the’’ Act, ante, at 2600? When          warranted relief, ante, at 2593, fails to
  the Court criticizes the Court of Appeals          account for the deference due to the Dis-
  for ‘‘misperceiving TTT the nature of the          trict Court’s decision.
  obligation imposed’’ by the Act, ibid., when
  it second-guesses finding after finding of            I have just described Rule 60(b)(5) stan-
  the District Court, see Part III, infra,           dards that concern (1) the obligation (or
  when it early and often suggests that Ari-         lack of obligation) upon a court to take
  zona may well comply despite lack of a             account of considerations the parties do
  rational funding plan (and without discuss-        not raise; (2) burdens of proof; (3) the
  ing how the changes it mentions could              distinction between setting aside and modi-
  show compliance), see ante, at 2596, 2597,         fying a judgment; (4) the need to show
  what else is it doing but putting ‘‘the plain-     that a decree’s basic objectives have been
  tiff [or] the court TTT to the unnecessary         attained; (5) the importance of not requir-
  burden of re-establishing what has once            ing relitigation of previously litigated mat-
  been decided’’? Railway Employees, 364             ters; and (6) abuse of discretion review.
  U.S., at 647, 81 S.Ct. 368.                        Does the Court intend to ignore one or
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 43 of 56




  2620                       129 SUPREME COURT REPORTER                               557 U.S. 494


  more of these standards or to apply them          that relief is warranted only when ‘‘the
  differently in cases involving what it calls      objects of the decree have been attained.’’
  ‘‘institutional reform litigation’’?              540 U.S., at 442, 124 S.Ct. 899.
     If so, the Court will find no support for         What of Milliken? Milliken involved
  its approach in the cases to which it refers,     direct review (rather than a motion for
  namely Rufo, Milliken, and Frew. Rufo             relief) of a district court’s order requiring
  involved a motion to modify a complex             the Detroit school system to implement a
  court-monitor-supervised decree designed          host of remedial programs, including coun-
  to prevent overcrowding in a local jail.          seling and special reading instruction,
  The Court stressed the fact that the modi-        aimed at schoolchildren previously re-
  fication did not involve setting aside the        quired to attend segregated schools. 433
  entire decree. 502 U.S., at 389, n. 12, 112       U.S., at 269, 272, 97 S.Ct. 2749. The Court
  S.Ct. 748. It made clear that the party           said that a court decree must aim at ‘‘elim-
  seeking relief from an institutional injunc-      inating a condition’’ that violates federal
  tion ‘‘bears the burden of establishing that      law or which ‘‘flow[s] from’’ such a ‘‘viola-
  a significant change in circumstances war-        tion.’’ Id., at 282, 97 S.Ct. 2749. And it
  rants’’ that relief. Id., at 383, 112 S.Ct.       unanimously found that the remedy at is-
  748. And it rejected the argument that a          sue was lawful.
  reviewing court must determine, in every             These cases confirm the unfortunate fact
  case, whether an ongoing violation of fed-        that the Court has failed fully to apply the
  eral law exists. S 495Id., at 389, 390, and n.    six essential principles that I have men-
  12, 112 S.Ct. 748 (refusing to require a          tioned. If the Court does not intend any
  new ‘‘ ‘constitutional decision every time        such modifications of these traditional
  an effort [is] made to enforce or modify’ ’’      standards, then, as I shall show, it must
  a judgment or decree (emphasis added)).           affirm the Court of Appeals’ decision. But
     Frew addressed the question whether            if it does intend to modify them, as stated
  the Eleventh Amendment permits a feder-           or in application, it now applies a new set
  al district court to enforce a consent de-        of new rules that are not faithful to S 496our
  cree against state officials seeking to bring     cases and which will create the dangerous
  the State into compliance with federal law.       possibility that orders, judgments, and de-
  540 U.S., at 434–435, 124 S.Ct. 899. The          crees long final or acquiesced in, will be
  Court unanimously held that it does; and          unwarrantedly subject to perpetual chal-
  in doing so, the Court rejected the State’s       lenge, offering defendants unjustifiable op-
  alternative argument that a federal court         portunities endlessly to relitigate underly-
  may only enforce such an order if it ‘‘first      ing violations with the burden of proof
  identifies TTT a violation of federal law’’       imposed once again upon the plaintiffs.
  existing at the time that enforcement is            I recognize that the Court’s decision, to
  sought. Id., at 438, 124 S.Ct. 899. Rath-         a degree, reflects one side of a scholarly
  er, the Court explained that ‘‘ ‘federal          debate about how courts should properly
  courts are not reduced to’ ’’ entering judg-      handle decrees in ‘‘institutional reform liti-
  ments or orders ‘‘ ‘and hoping for compli-        gation.’’ Compare, in general, R. Sandler
  ance,’ ’’ id., at 440, 124 S.Ct. 899, but rath-   & D. Schoenbrod, Democracy by Decree:
  er retain the power to enforce judgments          What Happens When Courts Run Govern-
  in order ‘‘to ensure that TTT the objects’’ of    ment (2003), with, e.g., Chayes, The Role
  the court order are met, id., at 442, 124         of the Judge in Public Law Litigation, 89
  S.Ct. 899. It also emphasized, like Dowell,       Harv. L.Rev. 1281, 1307–1309 (1976). But
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 44 of 56




  557 U.S. 498                       HORNE v. FLORES                                       2621
                                    Cite as 129 S.Ct. 2579 (2009)

  whatever the merits of that debate, this          v. Kelly, 397 U.S. 254, 90 S.Ct. 1011, 25
  case does not involve the kind of ‘‘institu-      L.Ed.2d 287 (1970) (in effect requiring leg-
  tional litigation’’ that most commonly lies       islation to fund welfare-related ‘‘due pro-
  at its heart. See, e.g., M. Feeley & E.           cess’’ hearings); cf. id., at 277–279, 90
  Rubin, Judicial Policy Making and the             S.Ct. 1011 (Black, J., dissenting), than it is
  Modern State: How the Courts Reformed             to the school busing cases that followed
  America’s Prisons (1998); but see ante, at        Brown v. Board of Education, 347 U.S.
  2593, n. 3.                                       483, 74 S.Ct. 686, 98 L.Ed. 873 (1954).
     The case does not involve schools, pris-          As I have said, supra, at 2596 – 2597, the
  ons, or mental hospitals that have failed to      framework that I have just described, fill-
  meet basic constitutional standards. See,         ing in those principles the Court neglects,
  e.g., Dowell, 498 U.S., at 240–241, 111 S.Ct.     is precisely the framework that the lower
  630. It does not involve a comprehensive          courts applied. 516 F.3d, at 1163, 480
  judicial decree that governs the running of       F.Supp.2d, at 1165. In the opinions below,
  a major institution. See, e.g., Hutto v.          I can find no misapplication of the legal
  Finney, 437 U.S. 678, 683–684, 98 S.Ct.           standards relevant to this case. To the
  2565, 57 L.Ed.2d 522 (1978). It does not          contrary, the Court of Appeals’ opinion is
  involve a highly detailed set of orders.          true to the record and fair to the decision
  See, e.g., Ramos v. Lamm, 639 F.2d 559,           of the District Court. And the majority is
  585–586 (C.A.10 1980). It does not involve        wrong to conclude otherwise.
  a special master charged with the task of
  supervising a complex decree that will                                 III
  gradually bring a large institution into
                                                        If the Court’s criticism of the lower
  compliance with the law. See, e.g., Ruiz v.
                                                    courts cannot rest upon what they did do,
  Estelle, 679 F.2d 1115, 1160–1161 (C.A.5
                                                    namely examine directly whether Arizona
  1982). Rather, it involves the more com-
                                                    had produced a rational funding program,
  mon complaint that a state or local govern-
                                                    it must rest upon what it believes they did
  ment has failed to meet a federal statutory
                                                    not do, namely adequately consider the
  requirement. See, e.g., Concilio de Salud
                                                    other changes in English-learning instruc-
  Integral de Loiza, Inc. v. Perez–Perdomo,
                                                    tion, administration, and the like to which
  551 F.3d 10, 16 (C.A.1 2008); Association
                                                    petitioners referred. Indeed, the Court
  of Community Orgs. for Reform Now v.
                                                    must believe this, for it orders the lower
  Edgar, 56 F.3d 791, 797–798 (C.A.7 1995);
  John B. v. S 497Menke, 176 F.Supp.2d 786,         courts, on remand, to conduct a ‘‘proper
  813–814 (M.D.Tenn.2001). It involves a            examination’’ of ‘‘four important factual
  court imposition of a fine upon the State         and legal changes that may warrant the
  due to its lengthy failure to take steps to       granting of relief from the judgment:’’ (1)
  comply. See, e.g., Hook v. Arizona Dept.          the ‘‘adoption of a new TTT instructional
  of Corrections, 107 F.3d 1397, 1404 (C.A.9        methodology’’ for teaching English; (2)
  1997); Alberti v. Klevenhagen, 46 F.3d            ‘‘Congress’ enactment’’ of the No Child
  1347, 1360 (C.A.5 1995). And it involves          S 498Left Behind Act of 2001, 20 U.S.C.
  court orders that leave the State free to          § 6842 et seq.; (3) ‘‘structural and manage-
  pursue the English-learning program of its         ment reforms in Nogales,’’ and (4) ‘‘in-
  choice while insisting only that the State         creased overall education funding.’’ Ante,
  come up with a funding plan that is ration-        at 2600.
  ally related to the program it chooses.             The Court cannot accurately hold, how-
  This case is more closely akin to Goldberg        ever, that the lower courts failed to con-
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 45 of 56




  2622                      129 SUPREME COURT REPORTER                              557 U.S. 498


  duct a ‘‘proper examination’’ of these           Proposed Findings of Fact and Conclu-
  claims, ibid., for the District Court consid-    sions of Law, No. CV–92–596–TUC–RCC
  ered three of them, in detail and at length,     (D.Ariz.), Dkt. No. 593, p. 7; and they
  while petitioners no where raised the re-        pointed to data showing that the percent-
  maining argument, which has sprung full-         age of Nogales’ English learners success-
  grown from the Court’s own brow, like            fully completing the program had recently
  Athena from the brow of Zeus.                    jumped from 1% of such students in 2004
                                                   to 35% in 2006. App. to Pet. for Cert. in
                        A                          No. 08–289, p. 309.
      The first ‘‘change’’ that the Court says        The District Court in its opinion, refer-
  the lower courts must properly ‘‘exam-           ring to the several days of hearings, recog-
  in[e]’’ consists of the ‘‘change’’ of instruc-   nized the advances and acknowledged that
  tional methodology, from a method of ‘‘bi-       the State had formulated new systems
  lingual education’’ (teaching at least some      with new ‘‘standards, norms and oversight
  classes in Spanish, while providing sepa-        for Arizona’s public schools and students
  rate instruction in English) to a method of      with regard to’’ English-learning pro-
  ‘‘ ‘structured English immersion’ ’’ (teach-     grams. 480 F.Supp.2d, at 1160. It also
  ing all or nearly all classes in English but     indicated that it expected the orders would
  with a specially designed curriculum and         soon prove unnecessary as the State had
  materials). Ante, at 2600. How can the           taken ‘‘step[s] towards’’ developing an ‘‘ap-
  majority suggest that the lower courts           propriate’’ funding mechanism, App. to
  failed properly to ‘‘examine’’ this matter?      Pet. for Cert. in No. 08–289, p. 125—a
      First, more than two days of the District    view it later reaffirmed, Order, No. CV–
  Court’s eight-day evidentiary hearing were       92–596–TUC–RCC (D.Ariz.), Dkt. No. 703,
  devoted to precisely this matter, namely         p. 4. The Court of Appeals, too, in its
  the claim pressed below by petitioners that      opinion acknowledged that the dispute
  ‘‘[t]he adoption of English immersion’’ con-     ‘‘may finally be nearing resolution.’’ 516
  stitutes a ‘‘substantial advancemen[t] in as-    F.3d, at 1180.
  sisting’’ English learners ‘‘to become En-          But, at the same time, the District Court
  glish proficient.’’ Hearing Memorandum,          noted that ‘‘many of the new standards are
  No. CV–92–596–TUC–RCC (D.Ariz.), Dkt.            still evolving.’’ 480 F.Supp.2d, at 1160. It
  No. 588, pp. 4–5. The State’s Director of        found that ‘‘it would be premature to make
  English Acquisition, Irene Moreno, de-           an assessment of some of these changes.’’
  scribed the new method as ‘‘the most effec-      Ibid. And it held that, all in all, the
  tive’’ way to teach English. Tr. 19 (Jan. 9,     changes were not yet sufficient to warrant
  2007). An educational consultant, Rosalie        relief. Id., at 1167. The Court of Appeals
  Porter, agreed. Id., at 95–96. Petitioners’      upheld the findings and conclusions as
  witnesses also described a new assessment        within the discretionary powers of the Dis-
  test, the Arizona English Language Learn-        trict Court, adding that the evidence show-
  er Assessment, id., at 50–51; they de-           ing that significantly more students were
  scribed new curricular models that would         completing the program was ‘‘not reliable.’’
  systematize instructional methods, id., at       516 F.3d, at 1157. What ‘‘further factual
  78; they explained that all teachers would       findings,’’ ante, at 2601, are needed? As I
  eventually be required to obtain an ‘‘en-        have explained, the District Court was not
  dorsement’’ S 499demonstrating their exper-      obligated to relitigate the case. See su-
  tise in the chosen instructional method, see     pra, at 2618 – 2619. And it did find that
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 46 of 56




  557 U.S. 501                        HORNE v. FLORES                                          2623
                                      Cite as 129 S.Ct. 2579 (2009)

  ‘‘the State has changed its primary model’’         pare Tr. 96 (Jan. 9, 2007) with Tr. 10 (Jan.
  of English-learning instruction ‘‘to struc-         12, 2007). And, most importantly, there
  tured     English    immersion.’’      S 500480     was evidence that the optimistic improve-
  F.Supp.2d, at 1161. How can the majority            ment in the number of students completing
  conclude that ‘‘further factual findings’’ are      the English-learning program was consid-
  necessary?                                          erably overstated. See Tr. 37 (Jan. 18,
    Perhaps the majority does not mean to             2007) (stating that the assessment test
  suggest that the lower courts failed prop-          used in 2005 and 2006, when dramatic
  erly to examine these changes in teaching           improvements S 501had been reported, was
  methods. Perhaps it means to express its            significantly less ‘‘rigorous’’ and conse-
  belief that the lower courts reached the            quently had been replaced). The State’s
  wrong conclusion. After all, the Court              own witnesses were unable firmly to con-
  refers to a ‘‘documented, academic support          clude that the new system had so far pro-
  for the view that’’ structured English im-          duced significantly improved results. Tr.
  mersion ‘‘is significantly more effective           112–113 (Jan. 11, 2007) (stating that ‘‘at
  than bilingual education.’’ Ante, at 2601.          some point ’’ it would be possible to tell
     It is difficult to see how the majority can      how quickly the new system leads to En-
  substitute its judgment for the District            glish proficiency (emphasis added)).
  Court’s judgment on this question, howev-              Faced with this conflicting evidence, the
  er, for that judgment includes a host of            District Court concluded that it was ‘‘pre-
  subsidiary fact-related determinations that         mature’’ to dissolve the decree on the basis
  warrant deference. Railway Employees,               of changes in teaching (and related stan-
  364 U.S., at 647–648, 81 S.Ct. 368 (‘‘Where         dards and assessment) methodology. Giv-
  there is TTT a balance of imponderables             en the underlying factual disputes (about,
  there must be wide discretion in the Dis-           e.g., the reliability of the testing method),
  trict Court’’). And, despite considerable           how can this Court now hold that the
  evidence showing improvement, there was             District Court, and the appellate court that
  also considerable evidence the other way,           affirmed its conclusions, were legally
  evidence that supported the District                wrong?
  Court’s view that it would be ‘‘premature’’
  to set aside the judgment of violation.
     The methodological change was intro-                                    B
  duced in Arizona in late 2000, and in No-              The second change that the Court says
  gales it was a work in progress, ‘‘[t]o one         the lower courts should properly ‘‘exam-
  degree or another,’’ as of June 2005. Tr.           ine’’ is the ‘‘enactment’’ of the No Child
  10 (Jan. 12, 2007); ante, at 2601. As of            Left Behind Act. Ante, at 2601. The
  2006, the State’s newest structured En-             Court concedes, however, that both courts
  glish immersion models had not yet taken            did address the only argument about that
  effect. Tr. 138 (Jan. 17, 2007) (‘‘We’re            ‘‘enactment’’ that the petitioners made,
  getting ready to hopefully put down some            namely, that ‘‘compliance’’ with that new
  models for districts to choose from’’). The         law automatically constitutes compliance
  State had adopted its new assessment test           with subsection (f)’s ‘‘ ‘appropriate action’ ’’
  only the previous year. App. 164–165.               requirement. Ante, at 2602; see also, e.g.,
  The testimony about the extent to which             App. 73 (arguing that the new law
  Nogales had adopted the new teaching                ‘‘preempts’’ subsection (f)). And the Court
  system was unclear and conflicting. Com-            today agrees (as do I) that the lower
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 47 of 56




  2624                      129 SUPREME COURT REPORTER                               557 U.S. 501


  courts properly rejected that argument.          legal fact. The District Court committed
  Ante, at 2602.                                   no legal error in failing to consider it. The
     Instead, the Court suggests that the          Court of Appeals could properly reach the
  lower courts wrongly failed to take account      same conclusion. And the Government,
  of four other ways in which the new Act is       referring to the argument here, does not
  ‘‘probative,’’ namely (1) its prompting ‘‘sig-   ask for reversal or remand on that, or on
  nificant structural and programming’’            any other, basis.
  changes, (2) its increases in ‘‘federal fund-        That is not surprising, since the lower
  ing,’’ (3) ‘‘its assessment and reporting re-    courts have consistently and explicitly held
  quirements,’’ and (4) its ‘‘shift in federal     that ‘‘flexibility cannot be used to relieve
  education policy.’’ Ante, at 2602 – 2603.        the moving party of its burden to establish
  In fact, the lower courts did take account       that’’ dissolution is warranted. Thompson
  of the changes in structure, programming,        v. United States Dept. of Housing and
  and funding (including federal funding)          Urban Development, 220 F.3d 241, 248
  relevant to the English-learning program         (C.A.4 2000); Marshall v. Board of Ed.,
  in S 502Nogales and elsewhere in the State.      Bergenfield, N.J., 575 F.2d 417, 423–424
  See Part III–A, supra; Parts III–C and           (C.A.3 1978). There is no basis for treat-
  III–D, infra. But, I agree with the Court        ing this case in this respect as somehow
  that the District Court did not explicitly       exceptional, particularly since publicly
  relate its discussion to the new Act nor did     available documents indicate that, in any
  it take account of what the majority calls a     S 503event, Nogales is not ‘‘ ‘reaching its own
  ‘‘shift in federal education policy.’’ Ante,      goals under Title III’ ’’ of the Act. Ante, at
  at 2603.                                         2602, n. 12; FY 2008 Statewide Dis-
    The District Court failed to do what the       trict/Charter Determinations for the Title
  Court now demands for one simple reason.         III AMAOs (rev.Oct.2008), http:// www.
  No one (with the possible exception of the       azed.gov/oelas/downloads/T3
  legislators, who hint at the matter in their     Determinations2008.pdf (showing that No-
  reply brief filed in this Court) has ever        gales failed to meet the Act’s ‘‘Annual
  argued that the District Court should take       Measurable Achievement Objectives,’’
  account of any such ‘‘change.’’ But see          which track the progress of ELL stu-
  ante, at 2602, and n. 12.                        dents).
     As I have explained, see supra, at 2598 –
  2599, it is well-established that a district                           C
  court rarely commits legal error when it            The third ‘‘change’’ that the Court sug-
  fails to take account of a ‘‘change’’ that no    gests the lower courts failed properly to
  one called to its attention or fails to reply    ‘‘examine’’ consists of ‘‘[s]tructural and
  to an argument that no one made. See,            management reforms in Nogales.’’ Ante,
  e.g., Dowell, 498 U.S., at 249, 111 S.Ct. 630    at 2603 – 2604. Again, the Court cannot
  (party seeking relief from judgment must         mean that the lower courts failed to ‘‘ex-
  make a ‘‘sufficient showing’’). A district       amine’’ these arguments, for the District
  court must construe fairly the arguments         Court heard extensive evidence on the
  made to it; but it is not required to con-       matter. The Court itself refers to some
  jure up questions never squarely present-        (but only some) of the evidence introduced
  ed. That the Court of Appeals referred to        on this point, namely the testimony of Kelt
  an argument resembling the Court’s new           Cooper, the former Nogales district super-
  assertion does not change the underlying         intendent, who said that his administrative
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 48 of 56




  557 U.S. 505                       HORNE v. FLORES                                       2625
                                    Cite as 129 S.Ct. 2579 (2009)

  policies had ‘‘ ‘ameliorated or eliminated        that the graduation rate in 2005 for En-
  many of the most glaring inadequacies’ ’’ in      glish-learning students (59%) was signifi-
  Nogales’ program. Ibid. The Court also            cantly below the average for all students
  refers to the District Court’s and Court of       (75%). App. 195. It shows poor perform-
  Appeals’ conclusions about the matter.            ance by English-learning students, com-
  480 F.Supp.2d, at 1160 (‘‘The success or          pared with English-speaking students, on
  failure of the children of’’ Nogales ‘‘should     Arizona’s content-based standardized tests.
  not depend on’’ ‘‘one person’’); 516 F.3d, at     See Appendix A, infra. This was particu-
  1156–1157 (recognizing that Nogales had           larly true at Nogales’ sole high school—
  achieved ‘‘reforms with limited resources’’       which Arizona ranked 575th out of its 629
  but also pointing to evidence showing that        schools on an educational department sur-
  ‘‘there are still significant resource con-       vey, 516 F.3d, at 1159—where only 28% of
  straints,’’ and affirming the District            ELL students passed those standardized
  Court’s similar conclusion).                      tests. Ibid.
     Rather the Court claims that the lower            The record also contains testimony
  courts improperly ‘‘discounted’’ this evi-        from Guillermo Zamudio, who in 2005 suc-
  dence. Ante, at 2604. But what does the           ceeded Cooper as Nogales’ superinten-
  Court mean by ‘‘discount’’? It cannot             dent, and who described numerous rele-
  mean that the lower courts failed to take         vant ‘‘resource-related’’ deficiencies: Lack
  account of the possibility that these             of funding meant that Nogales had to rely
  changes ‘‘might have brought Nogales[’]’’         upon long-term substitute and ‘‘emergen-
  program into ‘‘compliance’’ with subsection       cy certified’’ teachers without necessary
  (f). After all, that is precisely what the        training and experience. Tr. 45 (Jan. 18,
  petitioners below argued. Intervenor–De-          2007). Nogales needed additional funding
  fendants’ Closing Argument Memoran-               to hire trained teachers’ aides—a ‘‘strong
  dum,      S 504No.  CV–92–596–TUC–RCC             component’’ of its English-learning pro-
  (D.Ariz.), Dkt. No. 631, pp. 7–18. Instead        gram, id., at 47. And Nogales’ funding
  the Court must mean that the lower courts         needs forced it to pay a starting base
  should have given significantly more              salary to its teachers about 14% below the
  weight to the changes, i.e., the Court dis-       state average, making it difficult to re-
  agrees with the lower courts’ conclusion          cruit S 505qualified teachers. Id., at 48. Fi-
  about the likely effect these changes will        nally, Zamudio said that Nogales’ lack of
  have on the success of Nogales’ English-          resources would likely lead in the near fu-
  learning programs (hence, on the need for         ture to the cancellation of certain pro-
  the judgment and orders to remain in ef-          grams, including a remedial reading pro-
  fect).                                            gram, id., at 56, and would prevent the
     It is difficult to understand the legal        school district from providing appropriate
  basis for the Court’s disagreement about          class sizes and tutoring, which he charac-
  this fact-related matter. The evidence be-        terized as ‘‘essential and necessary for us
  fore the District Court was mixed. It             to be able to have our students learn En-
  consisted of some evidence showing admin-         glish,’’ id., at 75–78.
  istrative reform and managerial improve-            The District Court, faced with all this
  ment in Nogales. Ante, at 2603 – 2604.            evidence, found the management and
  At the same time other evidence, to which         structural ‘‘change’’ insufficient to warrant
  the Court does not refer, shows that these        dissolution of its decree. How can the
  reforms did not come close to curing the          Court say that this conclusion is unreason-
  problem. The record shows, for example,           able? What is the legal basis for conclud-
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 49 of 56




  2626                      129 SUPREME COURT REPORTER                              557 U.S. 505


  ing that the District Court acted beyond                              D
  the scope of its lawful authority?                 The fourth ‘‘change’’ that the Court sug-
     In fact, the Court does not even try to      gests the lower courts did not properly
  claim that the District Court’s conclusion      ‘‘examine’’ consists of an ‘‘overall increase
  is unreasonable. Rather it enigmatically        in the education funding available in No-
  says that the District Court made ‘‘insuffi-    gales.’’ Ante, at 2605. Again, the Court is
  cient factual findings’’ to support the con-    wrong to suggest that the District Court
  clusion that an ongoing violation of law        failed fully to examine the matter, for de-
  exists. Ante, at 2604 – 2605. By ‘‘insuffi-     spite the Court’s assertions to the con-
  cient,’’ the Court does not mean nonexis-       trary, it made a number of ‘‘up-to-date
  tent. See 480 F.Supp.2d, at 1163–1164.          factual findings,’’ ante, at 2606, on the
  Nor can it mean that the District Court’s       matter, see 480 F.Supp.2d, at 1161–1164.
  findings were skimpy or unreasonable.           Those findings reflect that the State had
  That court simply drew conclusions on the       developed an educational plan that raised
  basis of evidence it acknowledged was           the ‘‘base level amount’’ for the typical
  mixed. Id., at 1160–1161. What is wrong         student from $3,139 per pupil in 2000 to
  with those findings, particularly if viewed     $3,570 in 2006 (in constant 2006 dollars),
  with appropriate deference?                     ante, at 2605, n. 21; and that plan in-
     At one point the Court says that there       creased the additional (i.e., ‘‘weighted’’)
  ‘‘are many possible causes’’ of Nogales’        amount that would be available per En-
  difficulties and that the lower courts failed   glish-learning student from $182 to $349
  to ‘‘take into account other variables that     (in 2006 dollars). The State contended
  may explain’’ the ongoing deficiencies.         that this new plan, with its explanation of
  Ante, at 2605 and n. 20. But to find a flaw     how the money needed would be forthcom-
  here is to claim that the plaintiffs have       ing from federal, as well as from state,
  failed to negate the possibility that these     sources, met subsection (f)’s requirement
  other causes, not the State’s resource fail-    for ‘‘appropriate action’’ (as related to ‘‘re-
  ures, explain Nogales’ poor performance.        sources’’) and the District Court’s own in-
  To say this is to ignore well-established       sistence upon a mechanism that rationally
  law that accords deference to the District      funded those resources. See Appendix B,
  Court’s fact-related judgments. See su-         infra.
  pra, at 2618 – 2619. The Court’s state-
                                                     Once again the Court’s ‘‘factual-finding’’
  ments reflect the acknowledgment that the
                                                  criticism seems, in context, to indicate its
  evidence below was mixed. Given S 506that
                                                  disagreement with the lower courts’ reso-
  acknowledgment, it is clear that the Dis-
                                                  lution of this argument. That is to say,
  trict Court did not abuse its discretion in
                                                  the Court seems to disagree with the Dis-
  finding that petitioners had not shown suf-
                                                  trict Court’s conclusion that, even with the
  ficient ‘‘changed circumstances.’’ And it
                                                  new funding, the State failed to show that
  was petitioners’ job, as the moving party,
                                                  adequate S 507resources for English-learning
  to show that compliance with federal law
                                                  programs would likely be forthcoming;
  has been achieved. Where ‘‘other varia-
                                                  hence the new plan was not ‘‘rationally
  bles’’ make it difficult to conclude that a
                                                  related’’ to the underlying resource prob-
  present violation does or does not exist,
                                                  lem.
  what error does the District Court commit
  if it concludes that the moving party has         The record, however, adequately sup-
  failed to satisfy that burden?                  ports the District Court’s conclusion. For
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 50 of 56




  557 U.S. 508                        HORNE v. FLORES                                        2627
                                      Cite as 129 S.Ct. 2579 (2009)

  one thing, the funding plan demonstrates            that task force had not yet concluded its
  that, in 2006, 69% of the available funding         work.
  was targeted at ‘‘base level’’ education, see          Further, the District Court doubted that
  Appendix B, infra, i.e., it was funding             the federal portion of the funding identi-
  available to provide students with basic            fied by the petitioners would be available
  educational services like instruction in            for English-learning programs. It charac-
  mathematics, science, and so forth. See             terized certain federal grant money, in-
  Tr. 110 (Jan. 12, 2007). The District Court         cluded in the petitioners’ calculus of avail-
  found that this funding likely would not            able funds, as providing only ‘‘short-term’’
  become available for English-learning pro-          assistance, 480 F.Supp.2d, at 1161. And
  grams.                                              testimony at the evidentiary hearing indi-
     How is that conclusion unreasonable?             cated that some of the funds identified by
  If these funds are provided for the provi-          petitioners might not in fact be available to
  sion of only basic services, how can the            Nogales’ schools. See Tr. 59–61 (Jan. 10,
  majority now decide that a school dis-              2007). It also noted that certain funds
  trict—particularly a poor school district           were restricted, meaning that no particular
  like Nogales—would be able to cover the             English-learning child could benefit from
  additional expenses associated with En-             them for more than two years—despite the
  glish-learning education while simulta-             fact that English-learning students in No-
  neously managing to provide for its stu-            gales on average spend four to five years
  dents’ basic educational needs? Indeed,             in that program. 480 F.Supp.2d, at 1163–
  the idea is particularly impractical when           1164 (Nogales will have to ‘‘dilute’’ the
  applied to a district like Nogales, which           funds provided to cover students who re-
  has a high percentage of students who               main English learners for more than two
  need extra resources. See 516 F.3d, at              years).
  1145 (approximately 90% of Nogales’ stu-               Finally, the court pointed to federal law,
  dents were, or had been, enrolled in the            which imposes a restriction forbidding the
  English-learning program in 2006).                  State to use a large portion of (what the
  Where the vast majority of students in a            State’s plan considered to be) available
  district are those who ‘‘need extra help’’          funds in the manner the State proposed,
  which ‘‘costs extra money,’’ it is difficult to     i.e., to ‘‘supplant,’’ or substitute for, the
  imagine where one could find an untapped            funds the State would otherwise have
  stream of funding that could cover those            spent on the program. Id., at 1162; see
  additional costs.                                   also 20 U.S.C. §§ 6314(a)(2)(B), 6315(b)(3),
     For another thing, the petitioners’ wit-         6613(f), 6825(g). The District Court con-
  nesses conceded that the State had not yet          cluded that the State’s funding plan was in
  determined the likely costs to school dis-          large part unworkable in light of this re-
  tricts of teaching English learners using           striction. In reaching this conclusion, the
  the structured English immersion method.            District Court relied in part upon the testi-
  See, e.g., Tr. 199–200 (Jan. 17, 2007). The         mony of Thomas Fagan, a former United
  legislators reported that the State had re-         States Department of Education employee
  cently asked a task force to ‘‘determine’’          and an ‘‘expert’’ on this type of federal
  the extra costs associated with implement-          funding. Fagan testified that Arizona’s
  ing the structured English immersion                plan was a ‘‘ ‘blatant violation’ ’’ of the
  model. Speaker’s Opening Appellate Brief            relevant laws, which could result in a loss
  in No. 07–15603 etc. S 508(CA9), p. 31. But         to the State of over $600 million in federal
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 51 of 56




  2628                       129 SUPREME COURT REPORTER                               557 U.S. 508


  funds—including those federal funds the           it cites. See, e.g., H. Ladd & J. Hansen,
  State’s plan would provide for English            Making Money Matter: Financing Amer-
  learners. 480 F.Supp.2d, at 1163.                 ica’s Schools 140–147 (1999); Hess, Under-
     S 509The Court says that the analysis I        standing     Achievement     (and    Other)
  have just described, and in which the court       Changes Under Chicago School Reform,
  engaged, amounts to ‘‘clear legal error.’’        21 Educ. Eval. & Pol’y Analysis 67, 78
  Ante, at 2605. What error? Where is the           (1999); Card & Payne, School Finance Re-
  error? The Court does say earlier in its          form, The Distribution of School Spending,
  opinion that the lower courts ‘‘should not’’      and S 510the Distribution of Student Test
  have ‘‘disregarded’’ the relevant federal         Scores, 83 J. Pub. Econ. 49, 67 (2002); see
  (i.e., No Child Left Behind Act) funds ‘‘just     also Rebell, Poverty, ‘‘Meaningful’’ Edu-
  because they are not state funds.’’ Ante,         cational Opportunity, and the Necessary
  at 2602. But the District Court did not           Role of the Courts, 85 N.C.L.Rev. 1467,
  disregard those funds ‘‘just because they         1480 (2007); R. Greenwald, L. Hedges &
  are not state funds.’’ Nor did it ‘‘forec-        R. Laine, The Effect of School Resources
  los[e] the possibility that petitioners could’’   on Student Achievement, 66 Rev. Educ.
  show entitlement to relief by pointing to         Res. 361, 362 (1996).
  ‘‘an overall increase in education funding.’’        Regardless, the relation of a funding
  Ante, at 2605. Rather, the District Court         plan to improved performance is not an
  treated those increased funds as potential-       issue for this Court to decide through foot-
  ly unavailable, primarily because their use       note references to the writings of one side
  as planned would violate federal law and          of a complex expert debate. The question
  would thereby threaten the State with to-         here is whether the State has shown that
  tal loss of the stream of federal funding it      its new funding program amounts to a
  planned to use. It concluded that the             ‘‘change’’ that satisfies subsection (f)’s re-
  State’s plan amounted to ‘‘ ‘a blatant viola-     quirement. The District Court found it
  tion’ ’’ of federal law, and remarked that        did not. Nothing this Court says casts
  ‘‘the potential loss of federal funds is sub-     doubt on the legal validity of that conclu-
  stantial.’’ 480 F.Supp.2d, at 1163. Is            sion.
  there a better reason for ‘‘disregard[ing]’’
  those funds?                                                           IV
    The Court may have other ‘‘errors’’ in             The Court’s remaining criticisms are not
  mind as well. It does say, earlier in its         well founded. The Court, for example,
  opinion, that some believe that ‘‘increased       criticizes the Court of Appeals for having
  funding alone does not improve student            referred to the ‘‘circumstances’’ that ‘‘war-
  achievement,’’ ante, at 2603 (emphasis add-       rant Rule 60(b)(5) relief as ‘likely rare,’ ’’
  ed), and it refers to nine studies that sug-      for having said the petitioners would have
  gest that increased funding does not al-          to ‘‘sweep away’’ the District Court’s
  ways help. See ante, at 2603 – 2605, nn.          ‘‘funding determination’’ in order to pre-
  17–19; see also Brief for Education–Policy        vail, for having spoken of the ‘‘landscape’’
  Scholars as Amici Curiae 7–11 (discussing         as not being ‘‘so radically changed as to
  such scholarship). I do not know what             justify relief from judgment without com-
  this has to do with the matter. But if it is      pliance,’’ and for having somewhat dimin-
  relevant to today’s decision, the Court           ished the ‘‘close[ness]’’ of its review for
  should also refer to the many studies that        ‘‘federalism concerns’’ because the State
  cast doubt upon the results of the studies        and its Board of Education ‘‘wish the in-
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 52 of 56




  557 U.S. 512                           HORNE v. FLORES                                       2629
                                        Cite as 129 S.Ct. 2579 (2009)

  junction to remain in place.’’ Ante, at               between (a) review of funding plan
  2595 – 2596 (first, second, and fourth em-            changes and (b) review of changes that
  phases added; internal quotation marks                would bring the State into compliance with
  omitted).                                             federal law, Part I, supra; (2) a misguided
     The Court, however, does not explain               attempt to show that the lower courts ap-
  the context in which the Court of Appeals’            plied the wrong legal standards, Part II,
  statements appeared. That court used its              supra; (3) a mistaken belief that the lower
  first phrase (‘‘likely rare’’) to refer to the        courts made four specific fact-based er-
  particular kind of modification that the              rors, Part III, supra; and (4) a handful of
  State sought, namely complete relief from             minor criticisms, Part IV, supra and this
  the original judgment, even if the judg-              page. By tracing each of these criticisms
  ment’s objective was not yet fully achieved.          to its source in the record, I have tried to
  516 F.3d, at 1167;              S 511cf. Moore        show that each is unjustified. Whether
  § 60.47[2][c]. As far as I know it is indeed          taken separately or together, they cannot
  ‘‘rare’’ that ‘‘a prior judgment is so under-         warrant setting aside the Court of Ap-
  mined by later circumstances as to render             peals’ decision.
  its continued enforcement inequitable’’
  even though compliance with the judg-                                     S 512V
  ment’s legal determination has not oc-
                                                           As a totally separate matter, the Court
  curred. 516 F.3d, at 1167. At least, the
                                                        says it is ‘‘unclear’’ whether the District
  Court does not point to other instances
                                                        Court improperly ordered statewide in-
  that make it common. Uses of the word
                                                        junctive relief instead of confining that re-
  ‘‘sweeping’’ and ‘‘radica[l] change’’ in con-
                                                        lief to Nogales. And it orders the District
  text refer to the deference owed to the
                                                        Court to vacate the injunction ‘‘insofar as
  District Court’s 2000 legal determination.
  See id., at 1168 (describing the 2000 or-             it extends beyond Nogales’’ unless the
  der’s ‘‘basic determination’’ that English-           court finds that ‘‘Arizona is violating’’ sub-
  learning ‘‘programs require substantial               section (f) ‘‘on a statewide basis.’’ Ante, at
  state funding in addition to that spent on            2607.
  basic educational programming’’). If there              What is the legal support for this part of
  is an error (which I doubt, see supra, at             the majority’s opinion? Prior to the ap-
  2618 – 2619) the error is one of tone, not of         pearance of this case in this Court, no one
  law.                                                  asked for that modification. Nothing in
      Nor do I see any legal error that could           the law, as far as I know, makes the relief
  have made a difference when the Court of              somehow clearly erroneous. Indeed, as
  Appeals said it should downplay the impor-            the majority recognizes, the reason that
  tance of federalism concerns because some             the injunction runs statewide is that the
  elements of Arizona’s state government                State of Arizona, the defendant in the liti-
  support the judgment. I do not know the               gation, asked the Court to enter that relief.
  legal basis for the majority’s reference to           The State pointed in support to a state
  this recalibration of judicial distance as            constitutional provision requiring edu-
  ‘‘flatly incorrect,’’ but, if it is wrong, I still    cational uniformity. See ante, at 2607.
  do not see how recalibrating the recalibra-           There is no indication that anyone disput-
  tion could matter.                                    ed whether the injunction should have
     In sum, the majority’s decision to set             statewide scope. A statewide program
  aside the lower court decisions rests upon            harmed Nogales’ students, App. 13–14,
  (1) a mistaken effort to drive a wedge                ¶¶ 40, 42; and the State wanted statewide
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 53 of 56




  2630                     129 SUPREME COURT REPORTER                              557 U.S. 512


  relief. What in the law makes this relief                           VI
  erroneous?                                       As the length of the opinions indicates,
     The majority says that the District         this case requires us to read a highly
  Court must consider this matter because        detailed record. Members of this Court
                                                 have reached different conclusions about
  ‘‘[p]etitioners made it clear at oral argu-
                                                 what that record says. But there is more
  ment that they wish to argue that the
                                                 to the case than that.
  extension of the remedy to districts other
  than Nogales should be vacated.’’ Ante, at         First, even if one sees this case as sim-
  2606, n. 23. I find the matter less clear. I   ply a technical record-reading case, the
  would direct the reader to the oral argu-      disagreement among us shows why this
  ment transcript, which reads in part:          Court should ordinarily hesitate to hear
                                                 cases that require us to do no more than to
    ‘‘Mr. Starr: What was entered here in
                                                 review a lengthy record simply to deter-
    this order, which makes it so extraordi-
                                                 mine whether a lower court’s fact-based
    nary, is that the entire State funding
                                                 determinations are correct. Cf. Universal
    mechanism has been interfered with by
                                                 Camera, 340 U.S., at 488, 71 S.Ct. 456
    the order. This case started out in No-
                                                 (‘‘[A] court may [not] displace’’ a ‘‘choice
    gales.
                                                 between two fairly conflicting views, even
    TTTTT                                        though the court would justifiably have
    ‘‘Justice SCALIA: Well, I—I agree with       made a different choice had the matter
    that. I think it was a vast mistake to       been before it de novo’’); Graver Tank &
    extend a lawsuit that S 513applied only to   Mfg. Co. v. Linde Air Products Co., 336
    Nogales to the whole State, but the          U.S. 271, 275, 69 S.Ct. 535, 93 L.Ed. 672
    State attorney general wanted that           (1949) (noting the well-settled rule that
    done.                                        this court will not ‘‘undertake to review
                                                 concurrent findings of fact by two courts
    ‘‘Mr. Starr: But we should be able now
                                                 below in the absence of a very obvious and
    to—
                                                 exceptional showing of error’’). In such
    ‘‘Justice SCALIA: But that’s—that’s          cases, appellate S 514courts are closer to the
    water over the dam. That’s not what          fray, better able to reach conclusions that
    this suit is about now.’’ Tr. of Oral Arg.   are true to the record, and are more likely
    26.                                          to treat trial court determinations fairly
  Regardless, what is the legal basis for the    and with respect—as is clearly so here.
  Court’s order telling the District Court it       Second, insofar as the Court goes be-
  must reconsider the matter? There is no        yond the technical record-based aspects of
  clear error. No one has asked the District     this case and applies a new review frame-
  Court for modification. And the scope of       work, it risks problems in future cases.
  relief is primarily a question for the Dis-    The framework it applies is incomplete and
  trict Court. Swann v. Charlotte–Mecklen-       lacks clear legal support or explanation.
  burg Bd. of Ed., 402 U.S. 1, 15, 91 S.Ct.      And it will be difficult for lower courts to
  1267, 28 L.Ed.2d 554 (1971) (‘‘Once a right    understand and to apply that framework,
  and a violation have been shown, the scope     particularly if it rests on a distinction be-
  of a district court’s equitable powers to      tween ‘‘institutional reform litigation’’ and
  remedy past wrongs is broad, for breadth       other forms of litigation. Does the Court
  and flexibility are inherent in equitable      mean to say, for example, that courts
  remedies’’).                                   must, on their own, go beyond a party’s
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 54 of 56




  557 U.S. 517                       HORNE v. FLORES                                         2631
                                     Cite as 129 S.Ct. 2579 (2009)

  own demands and relitigate an underlying           Economics and Statistics Admin., Census
  legal violation whenever that party asks           Bureau, Census 2000 Brief: Language Use
  for modification of an injunction? How             and English–Speaking Ability 2 (Oct.2003),
  could such a rule work in practice? See            it is important to ensure that those chil-
  supra, at 2618 – 2619. Does the Court              dren, without losing the cultural heritage
  mean to suggest that there are other spe-          embodied in the language of their birth,
  cial, strict pro-defendant rules that govern       nonetheless receive the English-language
  review of district court decisions in ‘‘insti-     tools they need to participate in a society
  tutional reform cases’’? What precisely            where that second language ‘‘serves as the
  are those rules? And when is a case an             fundamental medium of social interaction’’
  ‘‘institutional reform’’ case? After all, as I     and democratic participation. Rodrı́guez,
  have tried to show, see supra, at 2616 –           Language and Participation, 94 Cal.
  2617, the case before us cannot easily be          L.Rev. 687, 693 (2006). In that way lin-
  fitted onto the Court’s Procrustean ‘‘insti-       guistic diversity can complement and sup-
  tutional reform’’ bed.                             port, rather than undermine, our demo-
    Third, the Court may mean its opinion            cratic institutions. Id., at 688.
  to express an attitude, cautioning judges to          At least, that is what Congress decided
  take care when the enforcement of federal          when it set federal standards that state
  statutes will impose significant financial         officials must meet. In doing so, without
  burdens upon States. An attitude, howev-           denying the importance of the role of state
  er, is not a rule of law. Nor does any such        and local officials, it also created a role for
  attitude point towards vacating the Court          federal judges, including judges who must
  of Appeals’ opinion here. The record               see that the States comply with those fed-
  makes clear that the District Court did            eral standards. Unfortunately, for rea-
  take care. See supra, at 2615. And the             sons I have set forth, see Part II, supra,
  Court of Appeals too proceeded with care,          the Court’s opinion will make it more diffi-
  producing a detailed opinion that is both          cult for federal courts to enforce those
  true to the record and fair to the lower           federal standards. Three decades ago,
  court and to the parties’ submissions as           Congress put this statutory provision in
  well. I do not see how this Court can now          place to ensure that our Nation’s school
  require lower court judges to take yet             systems will help non-English-speaking
  greater care, to proceed with even greater         schoolchildren overcome the language bar-
  caution, S 515while at the same time expect-       riers that might hinder their participation
  ing those courts to enforce the statute as         in our country’s schools, workplaces, and
  Congress intended.                                 the institutions of everyday politics and
    Finally, we cannot and should not fail to        government, i.e., the ‘‘arenas through
  acknowledge the underlying subject mat-            which S 516most citizens live their daily
  ter of this proceeding. The case concerns          lives.’’ Rodrı́guez, supra, at 694. I fear
  the rights of Spanish-speaking students,           that the Court’s decision will increase the
  attending public school near the Mexican           difficulty of overcoming barriers that
  border, to learn English in order to live          threaten to divide us.
  their lives in a country where English is
                                                        For the reasons set forth in this opinion,
  the predominant language. In a Nation
                                                     I respectfully dissent.
  where nearly 47 million people (18% of the
  population) speak a language other than
  English at home, U.S. Dept. of Commerce,                           S 517APPENDIXES
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 55 of 56




  2632                         129 SUPREME COURT REPORTER                                      557 U.S. 517


                                       A
                    PERFORMANCE ON CONTENT–BASED ASSESSMENT
                               TESTS—SPRING 2006 1

                                                  MATH
                                                                          NON–ELL AND
                               ELL STUDENTS                           RECLASSIFIED STUDENTS
       GRADE                   PASSING EXAM                               PASSING EXAM
         3                          54%                                        94%
         4                          44%                                        91%
         5                          53%                                        88%
         6                          23%                                        82%
         7                          40%                                        82%
         8                          28%                                        70%

                                         READING
                               ELL STUDENTS                                  NON–ELL AND
       GRADE                   PASSING EXAM                                  PASSING EXAM
         3                          40%                                           92%
         4                          19%                                           83%
         5                          22%                                           81%
         6                          14%                                           76%
         7                          13%                                           74%
         8                          31%                                           73%

                                        WRITING
                             ELL STUDENTS                 NON–ELL AND
       GRADE                  PASSING EXAM               PASSING EXAM
         3                         52%                        82%
         4                         52%                        87%
         5                         34%                        80%
         6                         71%                        97%
         7                         66%                        98%
         8                         49%                        94%
                                           B
                          FUNDING AVAILABLE TO NOGALES UNIFIED
                             SCHOOL DISTRICT, PER STUDENT 2

                   1999–      2000–      2001–         2002–       2003–    2004–     2005–        2006–
    TYPE            2000       2001       2002          2003        2004     2005      2006         2007
  Base level       $2,593     $2,618     $2,721        $2,788      $2,858   $2,929    $3,039       $3,173
  ELL funds         $156       $157       $163          $321        $329     $337      $349         $365
    Other
  state ELL          $0         $0         $0          $126         $83       $64       $0           $74
     funds
   Federal
    Title I         $439       $448       $467         $449        $487      $638      $603         $597
     funds

  1.   App. to Pet. for Cert. in No. 08–289, p. 311.     2.    516 F.3d 1140, 1159 (C.A.9 2008); App. to
                                                              Pet. for Cert. in No. 08–289, pp. 42–43.
Case 4:20-cv-07331-JSW Document 154-1 Filed 09/09/21 Page 56 of 56




  557 U.S. 364      SAFFORD UNIFIED SCHOOL DIST. NO. 1 v. REDDING                                     2633
                                            Cite as 129 S.Ct. 2633 (2009)

    Federal
    Title II          $58           $63       $74        $101          $109      $91        $92        $87
      funds
    Federal
   Title III
     (ELL)             $0           $0        $0          $67          $89       $114      $118       $121
      funds
   State and
    federal           $58           $56       $59         $47          $207      $214      4205       $109
     grants
   TOTAL 3           $3,302        $3,342   $3,484      $3,899        $4,162    $4,387    $4,406     $4,605 4
   Constant
    dollars          $3,866        $3,804   $3,904      $4,272        $4,442    $4,529    $4,406     $4,477
    (2006) 5
      Total
      ELL            $156          $147      $163        $514          $501      $515      $467       $639
     funds




                                               ,

           557 U.S. 364, 174 L.Ed.2d 354                    mary judgment in favor of defendants. The
          SAFFORD UNIFIED SCHOOL                            United States Court of Appeals for the
                                                            Ninth Circuit, 504 F.3d 828, affirmed. On
             DISTRICT # 1, et al.,
                                                            rehearing en banc, the Court of Appeals,
                 Petitioners,
                                                            Kim McLane Wardlaw, Circuit Judge, 531
                              v.                            F.3d 1071, affirmed in part, reversed in
                  April REDDING.                            part, and remanded. Certiorari was grant-
                    No. 08–479.                             ed.
                Argued April 21, 2009.                      Holdings: The United States Supreme
               Decided June 25, 2009.                       Court, Justice Souter, held that:
  Background: Middle school student, by                     (1) assistant principal had reasonable sus-
  her mother and legal guardian, brought                        picion that student was distributing
  § 1983 action against school district, assis-                 contraband drugs;
  tant principal, administrative assistant,                 (2) principal’s reasonable suspicion did not
  and school nurse alleging that strip search                   justify strip search; but
  violated her Fourth Amendment rights.                     (3) law regarding strip searches of stu-
  The United States District Court for the                      dents was not clearly established, and
  District of Arizona, Nancy Fiora, United                      therefore the officials were entitled to
  States Magistrate Judge, granted sum-                         qualified immunity.

  3.     Nogales received less per-pupil funding in         4.     As of 2007, county override funds provided
       2006 than the average provided by every                   an additional $43.43 per student. See 516
       State in the Nation. New Jersey provided the              F.3d, at 1158.
       highest, at $14,954; Arizona the third-lowest,
                                                            5.    Constant dollars based on the Consumer
       at $6,515. 2008 Digest.                                   Price Index (CPI).
